CREDIT AGREEMENT

among

MONACO COACH CORPORATION
ROYALE COACH BY MONACO, INC.
and
MCC ACQUISITION CORPORATION
as Borrowers

THE LENDERS NAMED HEREIN,
as Lenders

U.S. BANK NATIONAL ASSOCIATION,
as Administrative Lender,
Swingline Lender, and
L/C Bank

 

TOTAL COMMITMENT — $50,000,000

JANUARY  12, 2001

CONTENTS

ARTICLE I.      DEFINITIONS

1.1        DEFINED TERMS

1.2        ACCOUNTING AND FINANCIAL DETERMINATIONS

1.3        HEADINGS

1.4        ADDITIONAL DEFINITION PROVISIONS

ARTICLE II.     APPOINTMENT OF BORROWERS' AGENT; JOINT AND SEVERAL LIABILITY

2.1        APPOINTMENT OF AGENT

2.2        AUTHORIZED REPRESENTATIVES

2.3        JOINT AND SEVERAL LIABILITY; RIGHTS OF CONTRIBUTION

ARTICLE III.   THE CREDITS

3.1        REVOLVING LOANS

3.2        SWING LOANS

3.3        LETTER OF CREDIT FACILITY

3.4        INTEREST/FEES

3.5        INTEREST OPTIONS

3.6        OTHER PAYMENT TERMS

3.7        FUNDING

3.8        PRO RATA TREATMENT

3.9        CHANGE OF CIRCUMSTANCES

3.10      TAXES ON PAYMENTS

3.11      FUNDING LOSS INDEMNIFICATION

ARTICLE IV.   ADMINISTRATION

4.1        STATEMENTS

4.2        PAYMENTS

ARTICLE V.     SECURITY

5.1        GRANT OF SECURITY INTEREST

5.2        PERFECTION; DUTY OF CARE

ARTICLE VI.   REPRESENTATIONS AND WARRANTIES

6.1        LEGAL STATUS; SUBSIDIARIES

6.2        DUE AUTHORIZATION; NO VIOLATION

6.3        GOVERNMENT APPROVAL, REGULATION

6.4        VALIDITY; ENFORCEABILITY

6.5        CORRECTNESS OF FINANCIAL STATEMENTS

6.6        TAXES

6.7        LITIGATION, LABOR CONTROVERSIES

6.8        TITLE TO PROPERTY, LIENS

6.9        ERISA

6.10      OTHER OBLIGATIONS

6.11      ENVIRONMENTAL MATTERS

6.12      NO BURDENSOME RESTRICTIONS; NO DEFAULTS

6.13      NO OTHER VENTURES

6.14      INSURANCE

6.15      FORCE MAJEURE

6.16      INTELLECTUAL PROPERTY

6.17      CERTAIN INDEBTEDNESS

6.18      SOLVENCY

6.19      CHIEF EXECUTIVE OFFICE AND OTHER LOCATIONS

6.20      FISCAL YEAR

6.21      COMPLIANCE WITH LAW

6.22      NO SUBORDINATION

6.23      TRUTH, ACCURACY OF INFORMATION

ARTICLE VII.  CONDITIONS

7.1        CONDITIONS OF INITIAL EXTENSION OF CREDIT

7.2        CONDITIONS OF EACH EXTENSION OF CREDIT

ARTICLE VIII. AFFIRMATIVE COVENANTS

8.1        PAYMENTS

8.2        ACCOUNTING RECORDS

8.3        INFORMATION AND REPORTS

8.4        COMPLIANCE

8.5        INSURANCE

8.6        FACILITIES

8.7        TAXES AND OTHER LIABILITIES

8.8        LITIGATION

8.9        NOTICE TO ADMINISTRATIVE LENDER

8.10      CONDUCT OF BUSINESS

8.11      PRESERVATION OF CORPORATE EXISTENCE, ETC.

8.12      ACCESS

8.13      PERFORMANCE AND COMPLIANCE WITH OTHER COVENANTS

8.14      FISCAL YEAR; ACCOUNTING PRACTICES

8.15      ENVIRONMENTAL

8.16      LIENS

8.17      FUTURE SUBSIDIARIES

8.18      USE OF PROCEEDS

8.19      FURTHER ASSURANCES

ARTICLE IX.   NEGATIVE COVENANTS

9.1        LIENS

9.2        INDEBTEDNESS

9.3        RESTRICTED PAYMENTS, REDEMPTIONS

9.4        MERGERS, STOCK ISSUANCES, SALE OF ASSETS, ETC.

9.5        INVESTMENTS

9.6        CHANGE IN NATURE OF BUSINESS

9.7        PLANS

9.8        CANCELLATION OF INDEBTEDNESS OWED TO IT

9.9        MARGIN REGULATIONS

9.10      ENVIRONMENTAL

9.11      TRANSACTIONS WITH AFFILIATES

9.12      NEW COLLATERAL LOCATION; NAME CHANGE

9.13      NO SPECULATIVE TRANSACTIONS

ARTICLE X.    FINANCIAL COVENANTS

10.1      LEVERAGE RATIO

10.2      CURRENT RATIO

10.3      FIXED CHARGE COVERAGE RATIO

10.4      TANGIBLE NET WORTH

ARTICLE XI.   EVENTS OF DEFAULT

11.1      EVENTS OF DEFAULT

11.2      REMEDIES

11.3      ADMINISTRATIVE LENDER AS BORROWERS' ATTORNEY

ARTICLE XII.  ADMINISTRATIVE LENDER

12.1      ACTIONS

12.2      RELIANCE BY ADMINISTRATIVE LENDER

12.3      EXCULPATION

12.4      SUCCESSOR

12.5      LOANS BY U.S. BANK

12.6      CREDIT DECISIONS

ARTICLE XIII. MISCELLANEOUS

13.1      NOTICES

13.2      COSTS, EXPENSES, ATTORNEYS' FEES

13.3      INDEMNIFICATION

13.4      WAIVERS, AMENDMENTS

13.5      SUCCESSORS AND ASSIGNS

13.6      SETOFF

13.7      NO WAIVER; CUMULATIVE REMEDIES

13.8      ENTIRE AGREEMENT

13.9      NO THIRD PARTY BENEFICIARIES

13.10    CONFIDENTIALITY

13.11    TIME

13.12    SEVERABILITY OF PROVISIONS

13.13    GOVERNING LAW

13.14    SUBMISSION TO JURISDICTION

13.15    WAIVER OF JURY TRIAL

13.16    COUNTERPARTS

13.17    OREGON STATUTORY NOTICE

 

SCHEDULES

I            Lenders
II           Pricing Schedule
III         Existing Letters of Credit

EXHIBITS

A          Borrowing Base Certificate
B           Note Forms
C           Notice of Authorized Representatives
D          Notice of Borrowing
E           Notice of Conversion or Continuation
F           Form of Chief Financial Officer's Certificate
G           Assignment Agreement

CREDIT AGREEMENT

             THIS CREDIT AGREEMENT is entered into as of January 12, 2001 by and
among MONACO COACH CORPORATION, a Delaware corporation ("Parent"), ROYALE COACH
BY MONACO, INC., an Indiana corporation, and MCC ACQUISITION CORPORATION, a
Delaware corporation (each of the foregoing parties individually referred to as
"Borrower" and all collectively referred to as "Borrowers"), each of the
financial institutions from time to time listed on Schedule I attached hereto,
as amended from time to time, and U.S. BANK NATIONAL ASSOCIATION ("US Bank"), as
the administrator for the Lenders (in such capacity, "Administrative Lender").

RECITALS

             Borrowers have requested from Lenders the credit facilities
described herein, and Lenders and Administrative Lender have agreed to provide
said credit facilities to Borrowers on the terms and conditions contained
herein.

             NOW, THEREFORE, in consideration of the mutual covenants and
promises of the parties contained herein, Administrative Lender, Lenders and
Borrowers hereby agree as follows:

ARTICLE I.     DEFINITIONS

             1.1        DEFINED TERMS

             All terms defined above shall have the meanings set forth above. 
The following terms shall have the meanings set forth below (with all such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

             "Accounts" means (i) all "accounts" as defined in the Code and
(ii) all presently existing and hereafter arising rights to payment of a
monetary obligation, whether or not earned by performance.

             "Administrative Lender's Office" means (i) initially,
Administrative Lender's office designated as such in Schedule I hereto, and
(ii) subsequently, such other office designated as such, from time to time, in
writing by Administrative Lender to Lenders and Borrower.

             "Agreement" means this Credit Agreement as amended, modified or
supplemented from time to time.

             "Applicable Lending Office" means, with respect to each Lender,
(i) initially, its office designated as such in Schedule I hereto, and
(ii) subsequently, such other office designated as such from time to time in
writing by such Lender to Administrative Lender.

             "Applicable Rate" means, at any date, the lesser of (a) the Highest
Lawful Rate or (b) the following:  (i) with respect to each Prime Rate Loan
(other than a Swing Loan), a per annum rate equal to the Prime Rate in effect on
such date less 75 basis points; (ii) with respect to each Swing Loan, a per
annum rate equal to Prime Rate in effect on such date less 75 basis points; and
(iii) with respect to each LIBOR Loan, a per annum rate equal to the sum of
LIBOR plus the applicable LIBOR Margin, both as determined on the second
Business Day before the first day of the applicable Fixed Rate Term.

             "Approved Dealer Financing Agreement" means (i) agreements entered
into by a Borrower in the ordinary course of business with financial
institutions providing floor-plan financing to customers who purchase finished
goods inventory of Borrowers, which institutions have credit ratings of BBB or
better from Standard & Poor's Corporation, and the terms of which agreements
(including repurchase obligations) are both customary in the recreational
vehicle industry and are no less favorable in all material respects to Borrowers
that those in effect as of the Closing Date.

             "Approved Sale" means a sale by Borrower to a customer evidenced by
an account which has been approved for payment by a lender in accordance with an
Approved Dealer Financing Agreement.

             "Authorized Representative" means a person designated as such by
Borrower's Borrowers' Agent in a Notice of Authorized Representatives delivered
to Administrative Lender.

             "Available Credit" means, at any time, the amount by which (a) the
lesser of (i) the total of the Revolving Loan Commitments or (ii) the Borrowing
Base is greater than (b) the total of the outstanding principal amount of the
Revolving Loans, the Letter of Credit Obligations and Swing Loans.

             "BT Liens" means the Liens granted by one or more Borrowers to
Bankers Trust to secure certain obligations of one or more Borrowers, all of
which obligations have been fully paid and satisfied.

             "Bankruptcy Code" means the Bankruptcy Reform Act, Title 11 of the
United States Code, as amended or recodified from time to time, including
(unless the context otherwise requires) any rules or regulations promulgated
thereunder.

             "Borrowers' Agent" means Parent in its capacity as agent for the
Borrowers.

             "Borrowing Base" means, as of any date of determination, an amount
equal to the following amount:

             (a)         85% of the outstanding Eligible Accounts; and

             (b)        plus the total of 50% of Eligible Inventory consisting
of raw materials and 90% of Eligible Inventory consisting of finished goods, in
each instance valued at the lower of cost (determined on a "first in, first out"
basis) or market value, less the outstanding balance of all chassis accounts
payable.

             "Borrowing Base Certificate" means a certificate substantially in
the form of Exhibit A attached hereto.

             "Business Day" means (a) for all purposes other than as covered by
clause (b) below, any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to be closed in Portland, Oregon,
Minneapolis, Minnesota or New York, New York, and (b) with respect to all
notices, determinations, fundings and payments in connection with any LIBOR
interest selection or LIBOR Loan, any day that is a Business Day described in
clause (a) above and that also is a day for trading by and between banks in U.S.
Dollar deposits in the London interbank eurocurrency market.

             "Capitalized Lease" means, as to any Person, any lease of property
by such Person as lessee that would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP.

             "Capitalized Lease Obligations" means, as to any Person, the
capitalized amount of all obligations of such Person and its subsidiaries under
Capitalized Leases, as determined on a consolidated basis in accordance with
GAAP.

             "Cash Equivalent Investment" means, at any time: (a) any evidence
of indebtedness, maturing not more than one year after such time, issued or
guaranteed by the United States government; (b) commercial paper, maturing not
more than nine months from the date of issue, which is issued by (i) a
corporation (other than an affiliate of any Obligor) organized under the laws of
any state of the United States or of the District of Columbia and rated at least
A-1 by Standard & Poor's Corporation or P-1 by Moody's Investors Service, Inc.,
or (ii) any Lender (or its holding company); (c) any certificate of deposit or
bankers acceptance, maturing not more than one year after such time, which is
issued by either (i) a commercial banking institution that is a member of the
Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $500,000,000, or (ii) any Lender; (d) any repurchase
agreement entered into with any Lender (or other commercial banking institution
of the stature referred to in clause (c)(i)) which (i) is secured by a fully
perfected security interest in any obligation of the type described in any of
clauses (a) through (c), and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such Lender (or other commercial banking institution) thereunder;
(e) investments permitted under any investment policy adopted by Borrower and
approved by Administrative Lender; or (f) any mutual fund holding investments
consisting of at least 95% of the foregoing.

             "Change in Control" means the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 35% or more of the outstanding shares of voting stock
of Borrower.

             "Change of Law" means the adoption of any Governmental Rule, any
change in any Governmental Rule or the application or requirements thereof
(whether such change occurs in accordance with the terms of such Governmental
Rule as enacted, as a result of amendment or otherwise), any change in the
interpretation or administration of any Governmental Rule by any Governmental
Authority, or compliance by any Lender (or any entity controlling a Lender) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority.

             "Closing Date" means the date of this Agreement.

             "Code" means the Uniform Commercial Code of the State of Oregon, as
amended from time to time (including, without limitation, amendments to defined
terms).

             "Collateral" means all of Borrowers' assets, including, without
limitation, (a) all Accounts, Rights to Payment, General Intangibles, Records,
goods, fixtures, inventory, equipment, money, letter of credit rights,
supporting obligations, instruments, chattel paper, deposit accounts, documents,
investment property, and commercial tort claims; (b) all products, proceeds,
rents and profits of the foregoing; and (c) all of the foregoing, whether now
owned or existing or hereafter acquired or arising or in which Borrower now has
or hereafter acquires any rights.

             "Commitment" means any obligation of a Lender to extend credit or
any other financial accommodation under any of the Loan Documents.

             "Commodity Contracts" means commodity options, futures, swaps, and
other similar agreements and arrangements designed to provide protection against
fluctuations in commodity prices.

             "Contaminant" means any pollutant, hazardous substance, toxic
substance, hazardous waste or other substance regulated or forming the basis of
liability under any Environmental Law.

             "Contingent Obligation" means, as applied to any Person, any direct
or indirect liability, contingent or otherwise, of such Person with respect to
any Indebtedness or Contractual Obligation of another Person, if the purpose or
intent of such Person in incurring the Contingent Obligation is to provide
assurance to the obligee of such Indebtedness or Contractual Obligation that
such Indebtedness or Contractual Obligation will be paid or discharged, or that
any agreement entered into by such other Person relating to such Indebtedness or
Contractual Obligation will be complied with, or that any holder of such
Indebtedness or Contractual Obligation will be protected against loss in respect
thereof.  Contingent Obligations of a Person include, without limitation,
(a) the direct or indirect guarantee, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of an obligation of another
Person, and (b) any liability of such Person for an obligation of another Person
through any agreement (contingent or otherwise) (i) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of a loan,
advance, stock purchase, capital contribution or otherwise), (ii) to maintain
the solvency or any balance sheet item, level of income or financial condition
of another Person, (iii) to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement,
(iv) to purchase, sell or lease (as lessor or lessee) property, or to purchase
or sell services, primarily for the purpose of enabling the debtor to make
payment of such obligation or to assure the holder of such obligation against
loss, or (v) to supply funds to or in any other manner invest in such other
Person (including, without limitation, to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement or liability described under
subclauses (i) through (v) of this sentence the primary purpose or intent
thereof is as described in the preceding sentence.  The amount of any Contingent
Obligation shall be equal to the lesser of (A) the amount payable under such
Contingent Obligation (if quantifiable) or (B) the portion of the obligation so
guaranteed or otherwise supported.

             "Contractual Obligation" of any Person means any obligation,
agreement, undertaking or similar provision of any security issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
deed of trust or other instrument to which such Person is a party or by which it
or any of its property is bound or to which any of its property is subject.

             "Current Ratio" means, as of the end of a fiscal quarter, the ratio
of (a) Parent's consolidated current assets (exclusive of notes and receivables
from a Subsidiary or any affiliate, shareholder, officer, director or employee
of any Borrower or Subsidiary) to (b) the total of Parent's consolidated current
liabilities and, without duplication, the outstanding principal balance of the
Revolving Loans.

             "Debt" of any Person means, without duplication, (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, bills or other similar instruments; (b)
all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker's acceptances issued for
such Person's account; (c) all Capitalized Lease Obligations and Other Lease
obligations of such Person; (d) whether or not so included as liabilities in
accordance with GAAP, all obligations of such Person to pay the deferred
purchase price of property or services, and indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse; and (e) all Contingent Liabilities of
such Person in respect of any of the foregoing, other than Contingent
Liabilities in connection with an Approved Dealer Financing Agreement.  For
purposes of determining the amount of Debt in a circumstance when the creditor
has recourse only to specified assets, the amount shall be the lesser of (i) the
amount of such obligation or (ii) the fair market value of such assets.

             "Default" means (i) an Event of Default, (ii) an event or condition
that with the giving of notice or the passage of time, or both, would constitute
an Event of Default, or (iii) the filing against Borrower of a petition
commencing an involuntary case under the Bankruptcy Code.

             "Disclosure Letter" means the Disclosure Letter from Borrowers'
Agent to Administrative Lender dated the Closing Date.

             "EBITDA" means, as of the end of a fiscal quarter, Parent's
consolidated net income after taxes for the twelve months ending with such
quarter plus (A) the sum of the amounts for such twelve month period included in
determining such net income of (i) interest expense, (ii) income tax expense,
(iii) depreciation expense, (iv) amortization expense, and (v) extraordinary
non-cash losses and charges and other non-recurring non-cash losses and charges;
less (B) gains on sales of assets (excluding sales of inventory in the ordinary
course of business) and other extraordinary non-cash gains for such twelve month
period.

             "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended or recodified from time to time, including (unless the context
otherwise requires) any rules or regulations promulgated thereunder.

             "Eligible Accounts" means those Accounts that Administrative Lender
determines in the Good Faith exercise of its discretion to be eligible for
inclusion in the Borrowing Base.  General criteria for Eligible Accounts may be
established and revised from time to time by Administrative Lender in Good
Faith.  Without limiting such discretion as to other Accounts, the following
Accounts shall not be Eligible Accounts:

             (i)          Accounts that do not consist of ordinary trade
accounts receivable owned by Borrower, payable in cash in United States Dollars
and arising out of the final sale of recreational vehicles in the ordinary
course of Borrower's business as presently conducted by it;

             (ii)         Accounts with respect to which Borrower failed to
issue an original invoice at the agreed-upon purchase price to the account
debtor promptly after delivering such goods to the account debtor;

             (iii)        Accounts with respect to which more than 60 days have
elapsed since the date of the original invoice applicable thereto;

             (iv)       Accounts with respect to which the account debtor is an
affiliate of Borrower or any officer, employee, or agent of the account debtor
is an officer, employee or agent of or affiliated with Borrower directly or
indirectly by virtue of family membership, ownership, control, management or
otherwise;

             (v)        Accounts with respect to which the account debtor is a
Governmental Authority, except for those Accounts as to which Borrower has
assigned its right to payment thereof to Administrative Lender, and the
assignment has been acknowledged, pursuant to the Assignment of Claims Act of
1940, as amended (31 U.S.C. § 3727);

             (vi)       the chief executive office of the account debtor with
respect to such Account is not located in the United States of America, unless
(A) the account debtor has delivered to Borrower an irrevocable letter of credit
issued or confirmed by a bank satisfactory to Administrative Lender, sufficient
to cover such Account, in form and substance satisfactory to Administrative
Lender, and, if required by Administrative Lender, the original of such letter
of credit has been delivered to Administrative Lender or Administrative Lender's
agent and the issuer thereof notified of the assignment of the proceeds of such
letter of credit to Administrative Lender, (B) such Account is subject to credit
insurance payable to Administrative Lender issued by an insurer and on terms and
in an amount acceptable to Administrative Lender, (C) the account debtor resides
in a province of Canada that recognizes Administrative Lender's perfection and
enforcement rights as to Accounts by reason of the filing of a UCC financing
statement in Oregon or by reason of other methods of perfection that have been
completed, or (D) such Account is otherwise acceptable in all respects to
Administrative Lender;

             (vii)      Accounts with respect to which Administrative Lender
does not have a valid and prior, fully perfected Lien or which are not free of
all Liens or other claims (including, without limitation, claims for rebates,
credits, allowances or adjustments, but "other claims" shall not include
Approved Sales) of all other Persons;

             (viii)     Accounts with respect to which the account debtor is the
subject of bankruptcy or a similar insolvency proceeding, or has made an
assignment for the benefit of creditors, or whose assets have been conveyed to a
receiver or trustee, or who has failed or suspended or gone out of business;

             (ix)        Accounts with respect to which the account debtor's
obligation to pay the Accounts is conditional upon the account debtor's approval
to the extent such Accounts exceed $300,000 in the aggregate;

             (x)         Accounts from an account debtor to the extent that the
account debtor's indebtedness to Borrowers (whether evidenced by such Accounts
or otherwise) exceeds an amount which is greater than 25% of the face amount
(less maximum discounts, credits and allowances which may be taken by or granted
to account debtors in connection therewith) of all then outstanding Eligible
Accounts, but only to the extent of the excess over 25%;

             (xi)        Accounts owed by a particular account debtor if 25% or
more of the aggregate Accounts then owed to Borrowers by that account debtor and
its affiliates are not Eligible Accounts;

             (xii)       Accounts that represent a prepayment or progress
payment or a partial payment under an installment contract;

             (xiii)      Accounts that are evidenced by a promissory note or
other instrument; and

             (xiv)      Accounts with respect to which the account debtor is
located in any jurisdiction requiring the timely filing by Borrower of a report
or document before such Account is created in order to bring suit or otherwise
enforce its remedies against such account debtor in the courts or through any
judicial process of such jurisdiction, unless Borrower has filed, or is exempt
from filing, such a report.

             Administrative Lender shall have the right, but not the duty, to
declare particular accounts ineligible.  The fact that Administrative Lender has
not declared a particular account ineligible shall not be deemed to be a
determination or representation by Administrative Lender or any Lender as to the
creditworthiness or financial condition of any account debtor.  Because of
banking relationships between account debtors of Borrower and Administrative
Lender or a Lender, Administrative Lender or a Lender may have information about
the creditworthiness of such account debtors; however, neither Administrative
Lender nor any Lender shall have any duty to Borrowers to disclose information
it may have about any of Borrowers' account debtors and Borrowers shall have no
right to rely upon any action or inaction of Administrative Lender or any Lender
concerning the creditworthiness or financial condition of Borrowers' account
debtors.  BORROWERS HEREBY COVENANT NOT TO SUE AND TO HOLD HARMLESS LENDERS AND
ADMINISTRATIVE LENDER AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS FOR AND FROM ANY AND ALL DAMAGES, LIABILITY, OR CLAIMS OF
LIABILITY, WHETHER KNOWN OR UNKNOWN, OF ANY NATURE ARISING OUT OF OR BASED IN
WHOLE OR IN PART UPON ADMINISTRATIVE LENDER'S OR ANY LENDER'S FAILURE TO
DISCLOSE UNFAVORABLE INFORMATION ABOUT AN ACCOUNT DEBTOR OF BORROWER TO
BORROWERS, OR ADMINISTRATIVE LENDER'S FAILURE TO TREAT AS INELIGIBLE THE ACCOUNT
OF AN ACCOUNT DEBTOR OF BORROWER ABOUT WHOM ADMINISTRATIVE LENDER OR ANY LENDER
HAS UNFAVORABLE INFORMATION.

             "Eligible Inventory" means inventory that Administrative Lender
determines in the Good Faith exercise of its discretion to be eligible for
inclusion in the Borrowing Base.  General criteria for Eligible Inventory may be
established and revised from time to time by Administrative Lender in Good
Faith.  Without limiting such discretion as to other inventory, the following
inventory shall in any event not constitute Eligible Inventory:

             (i)          finished goods that are not held by Borrower for sale
as inventory in the ordinary course of Borrower's business as presently
conducted by it or that are obsolete, not in good condition, not of merchantable
quality or not salable in the ordinary course of Borrower's business or that are
subject to defects that would affect their market value;

             (ii)         inventory that Administrative Lender, in the Good
Faith exercise of its discretion  determines to be unacceptable due to age,
type, category or quantity;

             (iii)        work in process;

             (iv)       inventory in the possession of any Person other than
Borrower, except (subject to any additional requirements imposed by
Administrative Lender, in the Good Faith exercise of its discretion to protect
Borrower's title thereto or Administrative Lender's Lien therein) goods held in
storage solely for the account of Borrower, if the Person in possession has
acknowledged in writing Administrative Lender's Lien thereon and has not issued
a negotiable document of title as to the goods; provided, that notwithstanding
the foregoing, (A) up to $500,000 of inventory located on premises of
subcontractors and (B) up to $5,000,000 of finished goods inventory located at
trade shows or rallies (or in transit for such purposes) shall not be excluded
from Eligible Inventory by virtue of this item (iv);

             (v)        inventory with respect to which Administrative Lender
does not have a valid and prior, fully perfected Lien and that is not free of
all other Liens, other than Permitted Liens not described in items (a) and (g)
of the definition of "Permitted Liens;"

             (vi)       inventory in the possession of a warehouseman or other
bailee if Administrative Lender has not received a bailee letter acceptable to
Administrative Lender from such warehouseman or bailee; and

             (vii)      except as provided in item (iv), inventory located on
premises leased by Borrower if Administrative Lender has not received a
landlord's waiver acceptable to Administrative Lender with respect to such
premises to the extent the aggregate value of all such inventory exceeds
$5,000,000.

             "Environmental Law" means all applicable federal, state and local
laws, statutes, ordinances and regulations, and any applicable judicial or
administrative interpretation, order, consent decree or judgment, relating to
the regulation and protection of the environment.  Environmental Laws include
but are not limited to the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.); the Hazardous
Material Transportation Act, as amended (49 U.S.C. § 180 et seq.); the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. § 136 et
seq.); the Resource Conservation and Recovery Act, as amended (42 U.S.C. § 6901
et seq.); the Toxic Substance Control Act, as amended (42 U.S.C. § 7401 et
seq.); the Clean Air Act, as amended (42 U.S.C. § 740 et seq.); the Federal
Water Pollution Control Act, as amended (33 U.S.C. § 1251 et seq.); and the Safe
Drinking Water Act, as amended (42 U.S.C. § 300f et seq.), and their state and
local counterparts or equivalents and any applicable transfer of ownership
notification or approval statutes.

             "Environmental Liabilities and Costs" means, as to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including, without limitation, all fees, disbursements and expenses of counsel,
experts and consultants and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand by any other Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including, without
limitation, any thereof arising under any Environmental Law, Permit, order or
agreement with any Governmental Authority or other Person, and which relate to
any violation or alleged violation of an Environmental Law or a Permit, or a
Release or threatened Release.

             "Event of Default" has the meaning set forth in Section 11.1
hereof.

             "Federal Funds Rate" means, for any day, the weighted average of
the per annum rates on overnight Federal funds transactions with member banks of
the Federal Reserve System arranged by Federal funds brokers as published by the
Federal Reserve Bank of New York for such day (or, if such rate is not so
published for any day, the average rate quoted to Administrative Lender on such
day by three Federal funds brokers of recognized standing selected by
Administrative Lender).

             "Fee Percentage" means the number of basis points determined in
accordance with Schedule II.

             "Fixed Charge Coverage Ratio" means, as of the end of a fiscal
quarter, the ratio of (A) EBITDA, less the sum of the following for the twelve
month period ending with such quarter: (i) Parent's consolidated income tax
expense; (ii) cash dividends and distributions paid in respect of Parent's
Stock; and (iii) capital expenditures to the extent not financed with either
long-term debt or proceeds of Revolving Loans to (B) the sum of the following
for the twelve month period ending with such quarter: (i) Parent's consolidated
interest expense; and (ii) scheduled principal payments of Debt of Parent and
the Subsidiaries.

             "Fixed Rate Term" means a period of one, two, three or six months,
as designated by Borrowers' Agent, during which a Loan bears interest determined
in relation to LIBOR; provided, however, that no Fixed Rate Term may extend
beyond the Maturity Date, and if the last day of a Fixed Rate Term is not a
Business Day, such term shall be extended to the next succeeding Business Day,
or if the next succeeding Business Day falls in another calendar month, such
term shall end on the next preceding Business Day.

             "Foreign Subsidiary" means any Subsidiary that is a "controlled
foreign corporation" as that term is used in the Internal Revenue Code.

             "GAAP" means generally accepted accounting principles as in effect
in the United States from time to time, consistently applied.

             "General Intangibles" means (i) all "general intangibles" as
defined in the Code and (ii) all tax and duty refunds, registered and
unregistered patents, trademarks, service marks, copyrights, trade names,
applications for the foregoing, trade secrets, goodwill, processes, drawings,
blueprints, customer lists, licenses, whether as licensor or licensee, choses in
action, causes of action and other claims, judgments in favor of Borrower,
leasehold interests in equipment, software and payment intangibles.

             "Good Faith" means honesty in fact in the conduct or transaction
concerned, without regard to whether standards that might be deemed commercially
reasonable have been observed.

             "Governmental Authority" means any domestic or foreign national,
state or local government, any political subdivision thereof, any department,
agency, authority or bureau of any of the foregoing, or any other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including the Federal Deposit
Insurance Corporation, the Federal Reserve Board, the Comptroller of the
Currency, any central bank or any comparable authority.

             "Governmental Rule" means any applicable law, rule, regulation,
ordinance, order, code interpretation, judgment, decree, directive, guidelines,
policy or similar form of decision of any Governmental Authority.

             "Highest Lawful Rate" means, at the particular time in question,
the maximum rate of interest which, under applicable law, Lenders are then
permitted to charge Borrowers on the applicable Loan, and if the maximum rate
changes at any time, the Highest Lawful Rate shall increase or decrease, as the
case may be, as of the effective time of each such change, without notice to
Borrowers.

             "Indebtedness" of any Person means, without duplication, (a) all
liabilities of such Person as determined in accordance with GAAP, (b) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (c) all lease obligations of such Person (including, without
limitation, operating leases, Capitalized Leases and Other Leases), (d) all
Contingent Obligations of such Person, (e) all obligations of such Person to
purchase, redeem, retire, defease or otherwise acquire for value any Stock or
Stock Equivalents of such Person with a mandatory repurchase or redemption date
of less than ten years from the date of issuance thereof, (f) all obligations
secured by (or for which the holder of such obligations has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property owned by
such Person, even though such Person has not assumed or become liable for the
payment of such obligations, (g) all liabilities of such Person in connection
with the failure to make when due any contribution or payment pursuant to or
under any Plan and (h) net liabilities of such Person under all Commodity
Contracts and Interest Rate Contracts.  For purposes of determining the amount
of Indebtedness in a circumstance when the creditor has recourse only to
specified assets, the amount shall be the lesser of (i) the amount of such
obligation or (ii) the fair market value of such assets.

             "Indemnitees" has the meaning set forth in Section 13.3 hereof.

             "Indemnified Liabilities" has the meaning set forth in
Section 13.3.

             "Interest Rate Contracts" means interest rate swap agreements,
interest rate cap agreements, interest rate collar agreements, interest rate
insurance, and other agreements or arrangements designed to provide protection
against fluctuations in interest rates.

             "Investment" means, relative to any Person, (a) any loan or advance
made by such Person to any other Person (excluding commission, travel and
similar advances to officers and employees made in the ordinary course of
business) and (b) any ownership or similar interest held by such Person in any
other Person.  The amount of any Investment shall be the original principal or
capital amount thereof less all returns of principal or equity thereon (and
without adjustment by reason of the financial condition of such other Person)
and shall, if made by the transfer or exchange of property other than cash, be
deemed to have been made in an original principal or capital amount equal to the
fair market value of such property.

             "L/C Bank" means U.S. Bank.

             "Lenders" means, collectively, each of the financial institutions
from time to time listed on Schedule I, L/C Bank and Swingline Lender, and
"Lender" means any one of the Lenders.

             "Letter of Credit" means a letter of credit listed on Schedule III
or a letter of credit issued by L/C Bank pursuant to Section 3.3 hereof.

             "Letter of Credit Agreement" means L/C Bank's standard letter of
credit application and documentation modified to such extent, if any, as L/C
Bank deems necessary.

             "Letter of Credit Obligations" means, at any time, all liabilities
at such time of Borrowers to L/C Bank with respect to Letters of Credit, whether
or not any such liability is contingent.

             "Leverage Ratio" means, as of the end of a fiscal quarter, the
ratio of (i) Debt (exclusive of any Contingent Liabilities) as of the end of
such quarter to (ii) EBITDA.

             "LIBOR" means, for each Fixed Rate Term, the rate per annum
(rounded upward if necessary to the nearest whole 1/100 of 1%) and determined
pursuant to the following formula:

LIBOR = Base LIBOR

--------------------------------------------------------------------------------

  100% - LIBOR Reserve Percentage

As used herein, (a) "Base LIBOR" means the rate per annum determined by
Administrative Lender to be the offered rate for deposits in U.S. Dollars with a
term comparable to such Fixed Rate Term that appears on Dow Jones Markets
Service, Page 3750 (or any successor page) as the London interbank offered rate
for deposits in U.S. Dollars at approximately 11:00 AM (London time) two
Business Days prior to the beginning of such Fixed Rate Term, and (b) "LIBOR
Reserve Percentage" means, for any day, the aggregate (without duplication) of
the maximum rates (expressed as a decimal) of reserve requirements in effect on
such day (including basic, supplemental, marginal and emergency reserves under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto) dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as "Eurocurrency
Liabilities" in Regulation D of the Federal Reserve Board) maintained by a
member bank of the Federal Reserve System.

             "LIBOR Loan" means any Loan that bears interest with reference to
LIBOR.

             "LIBOR Margin" means the number of basis points determined in
accordance with Schedule II.

             "Lien" means any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
security interest, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement or the interest of a lessor
under a Capitalized Lease Obligation or any Other Lease.

             "Loan" means an advance made by a Lender to Borrowers pursuant to
Section 3.1 or Section 3.2.

             "Loan Documents" means this Agreement, the Notes, each Letter of
Credit Agreement and each other agreement, note, notice, document, contract or
instrument to which Borrower now or hereafter is a party and that is required by
Lender in connection with the Obligations.

             "Material Adverse Effect" means a material adverse effect on
(a) the condition (financial or otherwise), business, performance, operations or
properties of Borrowers, (b) the ability of Borrowers to perform their
obligations under the Loan Documents, or (c) the rights and remedies of any
Lender or Administrative Lender under the Loan Documents.

             "Maturity Date" means the earlier of April 30, 2003 or the due date
determined pursuant to Section 11.2.

             "Note" means either a master promissory note executed by Borrowers
in favor of Administrative Lender for the ratable benefit of Lenders evidencing
Revolving Loans or a promissory note executed by Borrowers in favor of Swingline
Lender evidencing the Swing Loans, each substantially in the form attached as
Exhibit B.

             "Notice of Authorized Representatives" has the meaning set forth in
Section 2.2 hereof.

             "Notice of Borrowing" has the meaning set forth in Section 3.1(c)
hereof.

             "Notice of Conversion or Continuation" has the meaning set forth in
Section 3.5(c) hereof.

             "Obligations" means all of Borrowers' obligations under the Loan
Documents, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising.

             "Obligor" means any Borrower or other Person (other than
Administrative Lender or any Lender) obligated under, or otherwise a party to,
any Loan Document

             "Organic Documents" means, relative to any Obligor, as applicable,
its certificate or articles of incorporation, its by-laws, its partnership
agreement, its certificate of partnership, certificate of organization,
operating agreement and other limited liability company organizational documents
and all shareholder agreements, voting trusts and similar arrangements
applicable to any of its Stock or Stock Equivalents.

             "Other Lease" means any synthetic lease, tax retention operating
lease, financing lease or any other lease having substantially the same economic
effect as a conditional sale, title retention agreement or similar arrangement.

             "PBGC" means the Pension Benefit Guaranty Corporation established
pursuant to Title IV of ERISA.

             "Permit" means any permit, approval, authorization, license,
variance or permission required from a Governmental Authority under an
applicable Governmental Rule.

             "Permitted Liens" means (a) Liens arising by operation of law for
taxes, assessments or governmental charges not yet due; (b) statutory Liens of
mechanics, materialmen, shippers, warehousemen, carriers, and other similar
persons for services or materials arising in the ordinary course of business for
which payment is not more than 30 days past due; (c) nonconsensual Liens
incurred or deposits made in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other types of social
security; (d) Liens for taxes or statutory Liens of mechanics, materialmen,
shippers, warehousemen, carriers and other similar persons for services or
materials that are due but are being contested in good faith and by appropriate
and lawful proceedings promptly initiated and diligently conducted and for which
reserves have been established to the extent required by GAAP; (e) Liens listed
on the Disclosure Letter; (f) Liens granted in the Loan Documents; (g) purchase
money Liens upon or in any property of Borrower and used by Borrower in the
ordinary course of business and Liens to secure Capitalized Lease Obligations
and Other Leases and any related payment and performance obligations if, in each
case, the incurrence of such Indebtedness is permitted by Section 9.2; provided,
however, that: (A) any such Lien is created solely for the purpose of securing
Indebtedness representing, or incurred to finance, refinance or refund, the cost
(including, without limitation, the cost of construction and the reasonable fees
and expenses relating to such Indebtedness) of the property subject thereto,
(B) the principal amount of the Indebtedness secured by such Lien does not
exceed such cost, and (C) such Lien does not extend to or cover any other
property other than such item of property, any improvements on or replacements
for such item, and the proceeds from the disposition of such items; (h) zoning
restrictions, easements, rights of way, survey exceptions, encroachments,
covenants, licenses, reservations, leasehold interests, restrictions on the use
of real property or minor irregularities incident thereto which do not in the
aggregate materially detract from the value or use of the property or assets of
Borrower or impair, in any material manner, the use of such property for the
purposes for which such property is held by Borrower; (i) the interests of
lessors or lessees of property leased pursuant to leases permitted hereunder;
(j) Liens of a depository institution arising solely by virtue of any statutory
or common law provision relating to banker's liens, rights of setoff, or similar
rights and remedies as to deposit accounts or other funds maintained with such
institution, provided that (A) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by Borrower
in excess of those set forth by regulations promulgated by any Government
Authority, and (B) such deposit account is not intended by Borrower to provide
collateral to the depository institution; (k) judgment Liens to the extent the
existence of such Liens is not an Event of Default under Section 11.1(g);
(l) any of the following arising in the ordinary course of business: deposits or
pledges to secure bids, tenders, contracts (other than contracts for the payment
of money), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature; (m) Liens on chassis purchased by Borrower in the
ordinary course of business, provided that no such Lien shall encumber any asset
reported by Borrower as Eligible Inventory; and (n) Liens not otherwise included
in items (a) through (m) that do not secure amounts in excess of $5,000,000 at
any time and none of which have priority over the Liens granted by Borrowers to
Administrative Lender.

             "Person" means an individual, partnership, corporation (including,
without limitation, a business trust), joint stock company, limited liability
company, trust, unincorporated association, joint venture or other entity, or a
Governmental Authority.

             "Plan" means an employee benefit plan, as defined in Section 3(3)
of ERISA, which Borrower maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

             "Prime Rate" means, for any day, an interest rate per annum equal
to the rate of interest most recently announced within U.S. Bank at its
principal office as its prime rate, with any change in the prime rate to be
effective as of the day such change is announced within U.S. Bank and with the
understanding that the prime rate is one of U.S. Bank's base rates used to price
some loans and may not be the lowest rate at which U.S. Bank makes any loan, and
is evidenced by the recording thereof in such internal publication or
publications as U.S. Bank may designate.

             "Prime Rate Loan" means any Loan that bears interest at the Prime
Rate.

             "Ratable Portion" or "ratably" means, with respect to any Lender,
the quotient obtained by dividing (i) the total of such Lender's Revolving Loan
Commitment by (ii) the Total Commitments, and at all times when the Total
Commitments are zero, means, with respect to any Lender, the quotient obtained
by dividing item (i) by item (ii) immediately before the Total Commitments
became zero.

             "Records" means all of Borrowers' present and future records and
books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files, electronically stored data and other
data, together with the tapes, disks, diskettes, drives and other data and
software storage media and devices, file cabinets or containers in or on which
the foregoing are stored (including any rights of Borrower with respect to the
foregoing maintained with or by any other Person).

             "Release" means, as to any Person, any unpermitted spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration of a Contaminant into the environment, and any "release" as defined
in the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended (42 U.S.C. § 9601 et seq.).

             "Remedial Action" means all actions required to clean up, remove,
prevent or minimize a Release or threat of Release or to perform pre-remedial
studies and investigations and post-remedial monitoring and care.

             "Required Lenders" means any non-defaulting Lender or Lenders
having more than two-thirds of the Total Commitments.

             "Repurchase Obligations" all obligations of Parent to its dealers
incurred in the ordinary course of Parent's business to repurchase recreational
vehicles.

             "Responsible Officer" means any executive officer of Borrower,
including, without limitation, president, chief executive officer, chief
financial officer, treasurer, controller, general counsel, chief risk management
officer, chief environmental officer or any other person performing
responsibilities customarily performed by such officers.

             "Revolving Loan" means a Loan made by a Lender to Borrowers
pursuant to Section 3.1.

             "Revolving Loan Commitment" means, as to any Lender, the amount set
opposite such Lender's name on Schedule I as its "Revolving Loan Commitment," as
such amount may be reduced from time to time pursuant to this Agreement or as
such amount may be adjusted pursuant to Section 13.5(c).

             "Rights to Payment" means all Accounts, General Intangibles,
contract rights, chattel paper, documents, instruments, letters of credit,
bankers acceptances and guaranties, and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Accounts and other Collateral, and shall include without limitation, (a) rights
and remedies under or relating to guaranties, contracts of suretyship, letters
of credit and credit and other insurance related to the Collateral, (b) rights
of stoppage in transit, replevin, repossession, reclamation and other rights and
remedies of an unpaid vendor, lienor or secured party, (c) goods described in
invoices, documents, contracts or instruments with respect to, or otherwise
representing or evidencing, Accounts or other Collateral, including without
limitation, returned, repossessed and reclaimed goods, and (d) deposits by and
property of account debtors or other persons securing the obligations of account
debtors, moneys, securities, credit balances, deposits, deposit accounts and
other property of Borrower now or hereafter held or received by or in transit to
Administrative Lender, any Lender or any of their affiliates or at any other
depository or other institution from or for the account of Borrower, whether for
safekeeping, pledge, custody, transmission, collection or otherwise.

             "Stock" means shares of capital stock, membership interests,
beneficial or partnership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, limited liability
company, partnership or other entity, whether voting or nonvoting, and includes,
without limitation, common stock and preferred stock.

             "Stock Equivalents" means all securities convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exercisable.

             "Subsidiary" means any Person required by GAAP to be included in
the consolidated financial reporting of Borrower.

             "Swing Loan" means a Loan made by the Swingline Lender to Borrowers
pursuant to Section 3.2.

             "Swing Loan Available Credit" means, at any time, the amount by
which the outstanding balance of the Swing Loans is less than the lesser of
(i) while US Bank is the sole Lender, $50,000,000 and thereafter, $5,000,000 or
(ii) the Available Credit.

             "Swingline Lender" means U.S. Bank.

             "Tangible Net Worth" means the total of Parent's shareholders'
equity, plus Debt subordinated in writing to the Obligations on terms acceptable
to Administrative Lender in favor of the prior payment in full in cash of the
Obligations, less consolidated intangible assets.

             "Total Commitments" means the total of all Revolving Loan
Commitments.

             "Tranche" means a collective reference to all LIBOR Loans having a
Fixed Rate Term ending on the same day.

1.2        ACCOUNTING AND FINANCIAL DETERMINATIONS

             Any accounting term used in this Agreement that is not specifically
defined herein shall have the meaning customarily given to it under GAAP, and
all accounting determinations and computations under any Loan Document shall be
made, and all financial statements required to be delivered under any Loan
Document shall be prepared, in accordance with GAAP applied in the preparation
of the financial statements referred to in Section 6.5.

1.3        HEADINGS

             Headings in this Agreement and each of the other Loan Documents are
for convenience of reference only and are not part of the substance hereof or
thereof.

1.4        ADDITIONAL DEFINITION PROVISIONS

             Whenever the terms "herein," "hereof," "hereto," "hereunder,"
"therein," "thereof," "thereto," "thereunder," and similar terms contained in
this Agreement or any Loan Document refer to this Agreement or other Loan
Document, such terms refer to the whole of this Agreement or other Loan Document
and not to any particular section, paragraph or provision.  All other terms
contained in this Agreement that are not defined herein shall, unless the
context indicates otherwise, have the meanings provided in the Code to the
extent such terms are defined therein.

ARTICLE II.    APPOINTMENT OF BORROWERS' AGENT; JOINT AND SEVERAL LIABILITY

2.1        APPOINTMENT OF AGENT

             In order to facilitate and insure prompt and accurate communication
among Borrowers and Lenders and to insure the efficient and effective
distribution of proceeds of the Loans, each Borrower hereby appoints Parent as
its agent to perform the functions of Borrowers' Agent under the Loan Documents,
to take such actions and make such elections on such Borrower's behalf as are
delegated to the Borrowers' Agent in the Loan Documents and for the following
purposes: (i) communicating to and receiving communications from Administrative
Lender and Lenders; (ii) receiving all proceeds of the Loans and making all
decisions regarding the distribution of such proceeds among the Borrowers as
Borrowers' Agent, in the sole exercise of its discretion, deems fair and
appropriate; and (iii) making all decisions and elections with respect to
requests for advances of credit, issuance of Letters of Credit and election of
interest options.

2.2        AUTHORIZED REPRESENTATIVES

             On the Closing Date, and from time to time subsequent thereto at
Borrowers' Agent's option, Borrowers' Agent shall deliver to Administrative
Lender a written notice in the form of Exhibit C attached hereto, which
designates by name one or more Authorized Representatives and includes each of
their respective specimen signatures (each, a "Notice of Authorized
Representatives").  Administrative Lender shall be entitled to rely conclusively
on the authority of each person designated as an Authorized Representative in
the most current Notice of Authorized Representatives delivered by Borrowers'
Agent to Administrative Lender, to request borrowings, to select interest rate
options hereunder, and to give to Administrative Lender such other notices as
are specified herein as being made through an Authorized Representative, until
such time as Borrowers' Agent has delivered to Administrative Lender, and
Administrative Lender has actual receipt of, a new written Notice of Authorized
Representatives.  Administrative Lender shall have no duty or obligation to
Borrowers to verify the authenticity of any signature appearing on any Notice of
Borrowing, Notice of Conversion or Continuation or any other notice from an
Authorized Representative or to verify the authenticity of any person purporting
to be an Authorized Representative giving any telephonic notice permitted
hereby.

2.3        JOINT AND SEVERAL LIABILITY; RIGHTS OF CONTRIBUTION

             (a)         Each Borrower states and acknowledges that: 
(i) pursuant to this Agreement, Borrowers desire to utilize their borrowing
potential on a consolidated basis to the same extent possible if they were
merged into a single corporate entity; (ii) it has determined that it will
benefit specifically and materially from the advances of credit contemplated by
this Agreement; (iii) it is both a condition precedent to the obligations of
Lenders hereunder and a desire of Borrowers that each Borrower execute and
deliver to Lenders this Agreement; and (iv) Borrowers have requested and
bargained for the structure and terms of the credit contemplated by this
Agreement.

             (b)        Each Borrower hereby irrevocably and unconditionally: 
(i) agrees that it is jointly and severally liable to Lenders for the full and
prompt payment of the Obligations and the performance by each Borrower of its
obligations hereunder in accordance with the terms of the Loan Documents;
(ii) agrees to fully and promptly perform all of its obligations under the Loan
Documents with respect to each advance of credit hereunder as if such advance
had been made directly to it; and (iii) agrees as a primary obligation to
indemnify Lenders on demand for and against any loss incurred by Lenders (other
than a loss arising any Lender's willful misconduct or gross negligence) as a
result of any of the obligations of any one or more of Borrowers under the Loan
Documents being or becoming void, voidable, unenforceable or ineffective for any
reason whatsoever, whether or not known to Lenders or any other Person, the
amount of such loss being the amount which Lenders would otherwise have been
entitled to recover from any one or more of Borrowers.  Each Borrower hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with each other Borrower with respect to
the payment and performance of all of the Obligations.  If and to the extent
that any Borrower fails to make any payment with respect to the Obligations as
and when due or to perform any of its obligations in accordance with the terms
of the Loan Documents, then in each such event the other Borrowers will make
such payment with respect to, or perform, such obligations.

             (c)         The joint and several liability of each Borrower for
the Obligations shall be absolute and unconditional irrespective of and shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Obligations.  Without limiting the
generality of the foregoing, the obligations of each Borrower shall not be
discharged or impaired or otherwise affected by:

             (i)          any change in the manner, place or terms of payment or
performance and/or any change or extension of the time of payment or performance
of, renewal or alteration of, any Obligation, any security therefor, or any
liability incurred directly or indirectly in respect thereof, or any rescission
of, or amendment, waiver or other modification of, or any consent to departure
from any Loan Document, including any increase in the Obligations resulting from
the extension of additional credit to any Borrower;

             (ii)         any sale, exchange, release, surrender, realization
upon any property at any time pledged or mortgaged to secure any of the
Obligations, and/or any offset against, or failure to perfect, or continue the
perfection of, any lien in any such property, or delay in the perfection of any
such lien, or any amendment or waiver of or consent to departure from any other
guaranty for any of the Obligations;

             (iii)        the failure of Lenders to assert any claim or demand
or to enforce any right or remedy against any Borrower or other Person under the
provisions of any Loan Document;

             (iv)       any settlement or compromise of any Obligation, any
security therefor or any liability incurred directly or indirectly in respect
thereof, and any subordination of the payment of any part thereof to the payment
of any obligation (whether due or not) of any other Borrower to creditors of
such other Borrower other than any other Borrower;

             (v)        any manner of application of any collateral for the
Obligations or proceeds thereof, to any of the Obligations, or any manner of
sale or other disposition of any such collateral for all or any of the
Obligations or any other assets of any Borrower;

             (vi)       any change, restructuring or termination of the
existence of any Borrower; or

             (vii)      any other agreement or circumstance of any nature
whatsoever that might in any manner or to any extent vary the risk of any
Borrower, or that might otherwise at law or in equity constitute a defense
available to, or a discharge of, the obligations of any Borrower, or a defense
to, or discharge of, any Borrower or other Person relating to any of the
Obligations.

             (d)        The joint and several liability of Borrowers shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower.

             (e)         It is the intent of each Borrower that the
indebtedness, obligations and liability hereunder of no one of them be subject
to challenge on any basis.  Accordingly, as of the date hereof, the liability of
each Borrower under the Loan Documents, together with all of its other
liabilities to all Persons as of the date hereof and as of any other date on
which a transfer is deemed to occur by virtue of this Agreement, calculated in
an amount sufficient to pay its probable net liabilities (including contingent
liabilities) as the same become absolute and matured ("Dated Liabilities") is,
and is to be, less than the amount of the aggregate of a fair valuation of its
property as of such corresponding date ("Dated Assets").  To this end each
Borrower hereby (i) grants to and recognizes in each other Borrower, ratably,
rights of subrogation and contribution in the amount, if any, by which the Dated
Assets of such Borrower, but for the aggregate of subrogation and contribution
in its favor recognized herein, would exceed the Dated Liabilities of such
Borrower or, as the case may be (ii) acknowledges receipt of and recognizes its
right to subrogation and contribution ratably from each of the other Borrowers
in the amount, if any, by which the Dated Liabilities of such Borrower, but for
the aggregate of subrogation and contribution in its favor recognized herein,
would exceed the Dated Assets of such Borrower.  In recognizing the value of the
Dated Assets and the Dated Liabilities, it is understood that Borrowers will
recognize, to at least the same extent of their aggregate recognition of
liabilities hereunder, their rights to subrogation and contribution hereunder. 
It is a material objective of this Section that each Borrower recognizes rights
to subrogation and contribution rather than be deemed to be insolvent (or in
contemplation thereof) by reason of its joint and several obligations hereunder.

ARTICLE III.   THE CREDITS

3.1        REVOLVING LOANS

             (a)         On the terms and subject to the conditions contained in
this Agreement, each Lender severally agrees to make loans (each a "Revolving
Loan") to Borrowers from time to time until the Maturity Date in an aggregate
amount not to exceed at any time outstanding such Lender's Revolving Loan
Commitment; provided, however, that at no time shall any Lender be obligated to
make a Revolving Loan in excess of such Lender's Ratable Portion of the
Available Credit.  Borrowers may from time to time borrow, partially or wholly
repay its outstanding borrowings, and reborrow, subject to all the limitations,
terms and conditions contained herein.  The Revolving Loans shall be evidenced
by a Note.

             (b)        If at any time the Available Credit is negative,
Borrowers, without demand or notice, shall immediately repay that portion of the
Revolving Loans necessary to cause the Available Credit to be zero.  Borrowers
shall repay the outstanding principal balance of the Revolving Loans, together
with all accrued and unpaid interest and related fees on the Maturity Date.

             (c)         Borrowers' Agent, through an Authorized Representative,
shall request each advance of a Revolving Loan by giving Administrative Lender
irrevocable written notice or telephonic notice (confirmed promptly by fax or
email), in the form of Exhibit D attached hereto (each, a "Notice of
Borrowing"), which specifies, among other things:

             (i)          the aggregate principal amount of the requested
advances (which amount must be a minimum of $1,000,000 and in integral multiples
of $100,000 if a LIBOR Loan);

             (ii)         the proposed date of borrowing, which shall be a
Business Day;

             (iii)        whether such advance is to be a Prime Rate Loan or a
LIBOR Loan; and

             (iv)       if such advance is to be a LIBOR Loan, the length of the
Fixed Rate Term applicable thereto.

Each such Notice of Borrowing must be received by Administrative Lender not
later than 9:00 AM (Portland time) (x) at least one Business Day prior to the
date of borrowing if a Prime Rate Loan or (y) at least three Business Days prior
to the date of borrowing if a LIBOR Loan.  Administrative Lender shall promptly
notify each Lender of the contents of each Notice of Borrowing and of the amount
of the advance to be made by such Lender no later than 1:00 PM (Portland time)
on the Business Day of receipt for Prime Rate Loans and 1:00 PM (Portland time)
the Business Day after receipt with respect to LIBOR Loans.

             (d)        From time to time on any Business Day, Borrowers may
make a voluntary prepayment, in whole or in part, of the outstanding principal
amount of any Revolving Loan(s); provided, however, that each voluntary partial
prepayment of LIBOR Loan(s) must be in a minimum of $1,000,000 and in integral
multiples of $100,000; provided, further, that any prepayment of a LIBOR Loan
shall be subject to the provisions of Section 3.11 hereof.

3.2        SWING LOANS

             (a)         In lieu of making Revolving Loans, the Swingline
Lender, in its sole discretion, on the terms and subject to the conditions
contained in this Agreement, may make loans (each a "Swing Loan") to Borrowers
from time to time until the Maturity Date as provided herein in an aggregate
amount not to exceed at any time outstanding the Swing Loan Available Credit. 
Each Swing Loan shall be made and prepaid upon such notice as the Swingline
Lender and Borrowers' Agent shall agree, except that Swing Loans may be made
automatically (A) pursuant to certain cash management arrangements made from
time to time by Borrowers with Administrative Lender and/or (B) for the purposes
described in item (c) below.  All Swing Loans shall be Prime Rate Loans and
shall be evidenced by a Note payable to the order of the Swingline Lender. 
Borrower shall repay the outstanding principal balance of the Swing Loans,
together with all accrued and unpaid interest and related fees on the Maturity
Date.

             (b)        If at any time after US Bank is not the sole Lender the
aggregate outstanding balance of the Swing Loans exceeds $4,000,000 for ten
consecutive Business Days or at any time upon the request of the Swingline
Lender to Administrative Lender that some or all of the Swing Loans be converted
to Revolving Loans, then, on the next Business Day, Administrative Lender shall
notify each Lender of the principal amount of Swing Loans outstanding as of
9:00 AM (Portland time) on such Business Day (or of the principal amount of the
Swing Loans which Swingline Lender desires to be converted) and each Lender's
Ratable Portion thereof.  Each Lender shall, before 9:00 AM (Portland time) on
the next Business Day, make available to Administrative Lender, in immediately
available funds, the amount of its Ratable Portion of such principal amount of
such Swing Loans.  Upon such payment by a Lender, such Lender shall be deemed to
have made a Revolving Loan as a Prime Rate Loan to Borrowers, notwithstanding
any failure by Borrowers to satisfy the conditions contained in Section 7.2
(without regard to the minimum amount of Prime Rate Loans).  Administrative
Lender shall use such funds to repay the principal amount of Swing Loans to the
Swingline Lender.  All interest due on the Swing Loans shall be payable to the
Swingline Lender.  With respect to the Swing Loans, after receipt of payment of
principal or interest thereon, Administrative Lender will promptly distribute
the same to the Swingline Lender at its Applicable Lending Office.

             (c)         Lenders and Borrowers agree that Swing Loans may be
made to allow Administrative Lender to pay each Lender its share of fees,
interest and other amounts due hereunder to the extent such fees, interest and
other amounts are then due and payable.

3.3        LETTER OF CREDIT FACILITY

             (a)         On the terms and subject to the conditions contained in
this Agreement, L/C Bank agrees promptly to issue one or more Letters of Credit
at the request of Borrowers' Agent for the account of Borrowers from time to
time until ten days before the Maturity Date; provided, however, that L/C Bank
shall not issue any Letter of Credit if:

             (i)          any order, judgment or decree of any Governmental
Authority or arbitrator of which L/C Bank is aware shall purport by its terms to
enjoin or restrain L/C Bank from issuing such Letter of Credit or any
Governmental Rule applicable to L/C Bank or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over L/C Bank shall prohibit, or request that L/C Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon L/C Bank with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which L/C Bank is not
otherwise compensated) not in effect on the date hereof or result in any loss,
cost or expense which (A) was not applicable, in effect or known to L/C Bank on
the Closing Date and which L/C Bank in Good Faith deems material to it, and (B)
the reimbursement of which is not provided for hereunder;

             (ii)         L/C Bank shall have received written notice from
Administrative Lender or Borrowers' Agent, on or before the Business Day prior
to the requested date of issuance of such Letter of Credit, that one or more of
the applicable conditions contained in Article VII is not then satisfied;

             (iii)        after giving effect to the issuance of such Letter of
Credit, the Letter of Credit Obligations exceed $5,000,000;

             (iv)       the amount of the Letter of Credit requested exceeds the
Available Credit; or

             (v)        fees due in connection with a requested issuance have
not been paid.

None of the Lenders (other than the Lender that is L/C Bank) shall have any
obligation to issue any Letters of Credit.

             (b)        In no event shall the expiry date of any Letter of
Credit be more than one year for a standby Letter of Credit or fall after ten
days before the Maturity Date.

             (c)         Prior to the issuance of each Letter of Credit,
Borrowers' Agent shall have delivered to L/C Bank, if requested by L/C Bank, a
Letter of Credit Agreement, signed by Borrowers, and such other documents or
items as L/C Bank may require pursuant to the terms thereof.

             (d)        In connection with the issuance of each Letter of
Credit, Borrowers' Agent shall give L/C Bank and Administrative Lender at least
three Business Days prior written notice of the requested issuance of such
Letter of Credit.  Such notice shall be irrevocable and binding on Borrowers and
shall specify (i) whether the Letter of Credit is to be a standby or commercial
(documentary) Letter of Credit, (ii) the stated amount of the Letter of Credit
requested, (iii) the date of issuance of such requested Letter of Credit (which
day shall be a Business Day), (iv) the date on which such Letter of Credit is to
expire (which date shall be a Business Day), (v) the Person for whose benefit
the requested Letter of Credit is to be issued, and (vi) such other terms and
conditions of the proposed Letter of Credit as are requested by Borrowers' Agent
and acceptable to L/C Bank.  Such notice, to be effective, must be received by
L/C Bank and Administrative Lender not later than 10:00 AM (Portland time) on
the last Business Day on which notice can be given under the immediately
preceding sentence.

             (e)         Subject to the terms and conditions of this Section 3.3
and provided that the applicable conditions set forth in Article VII have been
satisfied, L/C Bank shall, on the requested date, issue a Letter of Credit on
behalf of Borrowers in accordance with the applicable request and L/C Bank's
usual and customary business practices and in a final form reasonably
satisfactory to Borrowers' Agent.

             (f)         Immediately upon L/C Bank's issuance of a Letter of
Credit, L/C Bank shall be deemed to have sold and transferred to each Lender,
and each Lender shall be deemed irrevocably and unconditionally to have
purchased and received from L/C Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender's Ratable Portion, in
such Letter of Credit and the obligations of Borrowers with respect thereto
(including, without limitation, all Letter of Credit Obligations with respect
thereto) and any security therefor and guaranty pertaining thereto and each
Lender's Revolving Loan Commitment shall be deemed used to the extent of such
Lender's Ratable Portion of such Letter of Credit Obligations.

             (g)        In determining whether to pay under any Letter of
Credit, L/C Bank shall not have any obligation relative to Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered and that they appear to comply on their face with
the requirements of such Letter of Credit.  Any action taken or omitted to be
taken by L/C Bank under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not put
L/C Bank under any resulting liability to any other Lender.

             (h)        If L/C Bank makes any payment under any Letter of
Credit, L/C Bank shall promptly notify Administrative Lender, who shall promptly
notify each Lender, and each Lender shall promptly and unconditionally pay to
Administrative Lender for the account of L/C Bank the amount of such Lender's
Ratable Portion of such payment in same day funds (and upon receipt,
Administrative Lender shall promptly pay the same to L/C Bank), which payment
shall be deemed to be and shall constitute a Revolving Loan that is a Prime Rate
Loan made by such Lender to Borrowers; provided, however, that if the Swingline
Lender so elects, and if a Swing Loan can be made in such amount, Administrative
Lender shall promptly notify the Swingline Lender of such payment by L/C Bank,
and the Swingline Lender shall, and Borrowers hereby authorize the Swingline
Lender to, pay to Administrative Lender for the account of L/C Bank the amount
of such payment in same day funds, which payment shall be deemed to be and shall
constitute a Swing Loan made by the Swingline Lender to Borrowers.  The
Revolving Loans shall be made, or the Swing Loan may be made, as contemplated in
the preceding sentence notwithstanding Borrowers' failure to satisfy the
conditions set forth in Section 7.2.  If Administrative Lender so notifies such
Lender prior to 10:00 AM (Portland time) on any Business Day, such Lender shall
make available to Administrative Lender for the account of L/C Bank its Ratable
Portion of the amount of such payment by 1:00 PM (Portland time) on such
Business Day in same day funds.  If and to the extent such Lender does not make
its Ratable Portion available to Administrative Lender for the account of L/C
Bank, such Lender agrees to repay to Administrative Lender for the account of
L/C Bank on demand such amount together with interest thereon at the Federal
Funds Rate for each day from such date until the date paid.  The failure of any
Lender to make available to Administrative Lender for the account of L/C Bank
its Ratable Portion of any such payment shall not relieve any other Lender of
its obligations hereunder.

             (i)          The obligations of Lenders to make payments to
Administrative Lender for the account of L/C Bank with respect to Letters of
Credit shall be irrevocable and not subject to any qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances (except as expressly provided in
Section 3.4(g)), including, without limitation, any of the following
circumstances:

             (i)          any lack of validity or enforceability of any of the
other Loan Documents;

             (ii)         the existence of any claim, setoff, defense or other
right which Borrowers may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), Administrative Lender, any Lender or any
other Person, whether in connection with this Agreement, any Letter of Credit,
the transactions contemplated herein or any unrelated transactions (including,
without limitation, any underlying transaction between Borrower and the
beneficiary named in any Letter of Credit);

             (iii)        any draft, certificate or any other document presented
under the Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or

             (iv)       the occurrence of any Default.

3.4        INTEREST/FEES        

             (a)         Interest.  The outstanding principal balance of each
Loan shall bear interest at the Applicable Rate.  The foregoing notwithstanding,
the rate of interest applicable at all times during the continuation of an Event
of Default shall be a fluctuating rate per annum equal to the Prime Rate in
effect from time to time, plus 200 basis points.  All fees, expenses and other
amounts not paid when due shall bear interest (from the date due until paid) at
the rate set forth in the preceding sentence.

             (b)        Letter of Credit Fees.  With respect to each Letter of
Credit, upon the issuance, renewal and/or amendment thereof, Borrowers shall pay
to Administrative Lender, for the ratable benefit of Lenders, the following
fees, each of which shall be nonrefundable even if any Letter of Credit is
terminated or canceled before its stated expiration date:

             (i)          with respect to each Letter of Credit that is a
standby letter of credit, a fee equal to the face amount thereof (or, with
respect to an amendment increasing the face amount, the increase in the face
amount only) multiplied by a rate per annum equal to the then applicable LIBOR
Margin for a period equal to the term of such Letter of Credit (or, with respect
to an amendment increasing the term, the increase in the term only); and

             (ii)         with respect to each Letter of Credit that is a
commercial (documentary) Letter of Credit, a fee equal to the greater of $350 or
a percentage of the face amount thereof equal to the then applicable LIBOR
Margin for the period it is outstanding.

In addition, upon the occurrence of any other activity with respect to any
Letter of Credit, Borrowers shall pay to L/C Bank a fee determined in accordance
with L/C Bank's standard fees and charges then in effect for such activity.

             (c)         Administrative Lender's Fees.  Borrowers shall pay to
Administrative Lender, for Administrative Lender's own account, the fees set
forth in that certain fee letter from U.S. Bank to Borrowers' Agent dated
January 12, 2001.

             (d)        Unused Line Fee.  Borrowers shall pay to Administrative
Lender, for the ratable benefit of Lenders, an unused line fee equal to (i) the
amount by which the Revolving Loan Commitments are greater than the average
daily outstanding balance of the Revolving Loans plus the face amount of
outstanding Letters of Credit multiplied by (ii) a per annum rate equal to the
Fee Percentage.  Borrowers shall pay the unused line fee in arrears on the last
day of each calendar quarter beginning March 31, 2001 and on the Maturity Date.

             (e)         Computation and Payment.  All interest and per annum
fees shall be computed on the basis of a 360-day year, actual days elapsed,
except interest on Prime Rate Loans shall be computed on the basis of a
365/366-day year, actual days elapsed.  Interest on Prime Rate Loans shall be
payable monthly, in arrears, on the first day of each month and on the Maturity
Date.  Interest on LIBOR Loans shall be paid on the last day of each Fixed Rate
Term, at the end of the third month with respect to each Fixed Rate Term of six
months and on the Maturity Date.

3.5        INTEREST OPTIONS

             (a)         Election.  Subject to the requirement that each LIBOR
Loan be in a minimum amount of $1,000,000 and in integral multiples of $100,000
and the limitation in Section 3.5(b) regarding the number of Tranches
outstanding at any time, (i) except as otherwise provided herein, at any time
when a Default is not continuing Borrowers' Agent may convert all or any portion
of a Prime Rate Loan to a LIBOR Loan for a Fixed Rate Term designated by
Borrowers' Agent, and (ii) at any time Borrowers' Agent may convert all or a
portion of a LIBOR Loan at the end of the Fixed Rate Term applicable thereto to
a Prime Rate Loan or, if no Default is continuing, to a LIBOR Loan for a new
Fixed Rate Term designated by Borrowers' Agent.  If Borrowers' Agent has not
made the required interest rate conversion or continuation election prior to the
last day of any Fixed Rate Term, Borrowers shall be deemed to have elected to
convert such LIBOR Loan to a Prime Rate Loan.

             (b)        Maximum Number of Tranches.  At no time shall there be
more than five Tranches outstanding at any time.

             (c)         Notice to Administrative Lender.  Borrowers' Agent
shall request each interest rate conversion or continuation by giving
Administrative Lender irrevocable written notice or telephonic notice (confirmed
promptly in writing), in the form of Exhibit E attached hereto (a "Notice of
Conversion or Continuation"), that specifies, among other things:  (i) the Loan
to which such Notice of Conversion or Continuation applies; (ii) the principal
amount that is the subject of such conversion or continuation; (iii) the
proposed date of such conversion or continuation, which shall be a Business Day;
and (iv) if such Notice pertains to a LIBOR Loan, the length of the applicable
Fixed Rate Term.  Any such Notice of Conversion or Continuation must be received
by Administrative Lender not later than 9:00 AM (Portland time) (i) at least one
Business Day prior to the effective date of any Prime Rate interest selection,
and (ii) at least three Business Days prior to the effective date of any LIBOR
interest selection.  Administrative Lender shall promptly notify each Lender of
the contents of each such Notice of Conversion or Continuation, or if timely
notice is not received from Borrowers' Agent prior to the last day of any Fixed
Rate Term, of the automatic conversion of such LIBOR Loan to a Prime Rate Loan.

3.6        OTHER PAYMENT TERMS

             (a)         Automatic Debit.  Administrative Lender may, and
Borrowers hereby authorize Administrative Lender to, debit any deposit account
of Borrower with Administrative Lender for all payments of principal, interest,
fees and other amounts due under the Loan Documents as they become due, provided
that Administrative Lender shall first debit Borrowers' Agent's account no.
1-536-9121-3752 with Administrative Lender, before debiting any other account.

             (b)        Place and Manner.  Borrowers shall make all payments due
to each Lender under the Loan Documents by payment to Administrative Lender at
Administrative Lender's Office, for the account of such Lender, in lawful money
of the United States and in same day or immediately available funds not later
than 11:00 AM (Portland time) on the date due.  Administrative Lender shall
promptly disburse to each Lender at such Lender's Applicable Lending Office each
such payment received by Administrative Lender for such Lender no later than
2:00 PM (Portland time) on the Business Day received if received before 11:00 AM
(Portland time), or if received later, by 2:00 PM (Portland time) on the next
Business Day.

             (c)         Date.  Whenever any payment due hereunder shall fall
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall be included in the
computation of interest or fees, as the case may be.

             (d)        Application of Payments.  All payments under the Loan
Documents (including prepayments) shall be applied first to unpaid fees, costs
and expenses then due and payable under the Loan Documents, second to accrued
interest then due and payable under the Loan Documents (applied first to
interest due and payable on the Swing Loans and then to the other Loans), third
to the outstanding principal of the Swing Loans and finally to reduce the
principal amount of the other outstanding Loans.

             (e)         Failure to Pay Administrative Lender.  Unless
Administrative Lender shall have received notice from Borrowers' Agent at least
one Business Day prior to the date on which any payment is due to Lenders
hereunder that Borrowers will not make such payment in full, Administrative
Lender may assume that Borrowers have made such payment in full to
Administrative Lender on such date and Administrative Lender may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender.  If and to the extent Borrowers
shall not have made such payment in full to Administrative Lender, such Lender
shall repay to Administrative Lender on demand the amount distributed to such
Lender together with interest thereon at the Federal Funds Rate for each day
from the date distributed until the date repaid.  A certificate of
Administrative Lender submitted to any Lender with respect to any amounts owing
by such Lender under this Section shall be presumptive evidence of such amounts.

3.7        FUNDING

             (a)         Lender Funding and Disbursement.  Each Lender shall, by
11:00 AM (Portland time) on the date of each borrowing under Section 3.1 or
Section 3.3, make available to Administrative Lender at Administrative Lender's
Office, in same day or immediately available funds, such Lender's Ratable
Portion thereof.  After Administrative Lender's receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article VII hereof,
Administrative Lender will promptly disburse such funds in same day or
immediately available funds to Borrowers.  Unless otherwise directed by
Borrowers' Agent in writing, Administrative Lender shall disburse the proceeds
of each borrowing to Parent by deposit to any demand deposit account maintained
by Parent with Administrative Lender designated by Borrowers' Agent in a notice
to Administrative Lender.

             (b)        Lender Failure to Fund.  Unless Administrative Lender
receives notice from a Lender on or before the date of any borrowing hereunder
that such Lender will not make available to Administrative Lender such Lender's
Ratable Portion thereof, Administrative Lender may assume that such Lender has
made such portion available to Administrative Lender on the date of such
borrowing in accordance with Section 3.7(a) hereof, and Administrative Lender
may, in reliance upon such assumption, make available to Borrowers (or otherwise
disburse) on such date a corresponding amount.  If any Lender does not make the
amount of its Ratable Portion of any borrowing available to Administrative
Lender on the date of such borrowing, such Lender shall pay to Administrative
Lender, on demand, interest which shall accrue on such amount until made
available to Administrative Lender at a rate equal to the daily Federal Funds
Rate.  A certificate of Administrative Lender submitted to any Lender with
respect to any amounts owing under this Section shall be presumptive evidence of
such amounts.  If any Lender's Ratable Portion of any borrowing is not in fact
made available to Administrative Lender by such Lender within three Business
Days after the date of such borrowing, Borrowers shall pay to Administrative
Lender, on demand, an amount equal to such Ratable Portion together with
interest thereon, for each day from the date such amount was made available to
Borrowers until the date such amount is repaid to Administrative Lender, at the
rate of interest then applicable thereto.

             (c)         Lenders' Obligations Several.  The obligation of each
Lender hereunder is several.  The failure of any Lender to make available its
Ratable Portion of any borrowing shall not relieve any other Lender of its
obligation hereunder to do so on the date requested, but no Lender shall be
responsible for the failure of any other Lender to make available the Ratable
Portion to be funded by such other Lender.

3.8        PRO RATA TREATMENT

             (a)         Borrowings.  Each Loan, except a Swing Loan, shall be
made or shared among Lenders ratably.

             (b)        Sharing of Payments, Etc.  Except as otherwise provided
herein, each payment of principal, interest or fees shall be made or shared
among Lenders ratably.  If any Lender obtains any payment (whether voluntary,
involuntary, through the exercise of any right of setoff or otherwise) on
account of a Loan in excess of its Ratable Portion of payments on the Loans
obtained by all Lenders, such Lender ("Purchasing Lender") shall forthwith
purchase from the other Lenders sufficient participations to cause the
Purchasing Lender's interest in the Loans to be in the same proportionate
relationship with all Loans as before such payment was received; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the Purchasing Lender, the purchased participation shall be
rescinded and each other Lender shall repay to the Purchasing Lender (i) the
purchase price to the extent of such recovery together with (ii) an amount equal
to such other Lender's ratable share (according to the proportion of (A) the
amount of such other Lender's required repayment to (B) the total amount so
recovered from the Purchasing Lender) of any interest or other amount paid or
payable by the Purchasing Lender in respect of the total amount so recovered. 
Borrowers agree that any Purchasing Lender may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if the Purchasing Lender were the
direct creditor of Borrowers in the amount of such participation.

3.9        CHANGE OF CIRCUMSTANCES

             (a)         Inability to Determine Rate.  If Administrative Lender
at any time determines that adequate and reasonable means do not exist for
ascertaining LIBOR, or the Required Lenders determine at any time that LIBOR
does not accurately reflect the cost to Lenders of making or maintaining LIBOR
interest rates hereunder, then Administrative Lender shall give telephonic
notice (promptly confirmed in writing) to Borrowers' Agent and each Lender of
such determination.  If such notice is given and until such notice has been
withdrawn in writing by Administrative Lender, no LIBOR interest option may be
selected by Borrowers' Agent and each LIBOR Loan, subsequent to the end of the
Fixed Rate Term applicable thereto, shall become a Prime Rate Loan.

             (b)        Illegality:  Termination of Commitment.  Notwithstanding
any other provisions herein, if any Change of Law shall make it unlawful for any
Lender (i) to make a LIBOR interest rate available, or (ii) to maintain LIBOR
interest rates hereunder, then, in the former event, any obligation of such
Lender to make available such unlawful LIBOR interest rate shall be suspended
until such time as it is once again lawful to make such rate available, and in
the latter event, any such unlawful LIBOR interest rate then outstanding shall
be converted so that interest is determined in relation to the Prime Rate
pursuant to the terms of this Agreement; provided, however, if any such Change
in Law shall permit a LIBOR interest rate until the expiration of the Fixed Rate
Term relating thereto, then such permitted LIBOR interest rate shall continue as
such until the end of such Fixed Rate Term.  If as a result of this Section a
LIBOR interest rate is converted to a lower interest rate, Borrowers shall pay
to each Lender immediately upon demand such amount or amounts as may be
necessary to compensate such Lender for any loss in connection therewith.

             (c)         Charges:  Illegality.  Upon the occurrence of any event
described in Section 3.9(b) hereof, Borrowers shall pay to each Lender, on
demand, such amount or amounts as may be necessary to compensate such Lender for
any fines, fees, charges, penalties or other amounts payable by such Lender as a
result thereof and that are attributable to LIBOR interest rates made available
to Borrowers hereunder.  In determining which amounts payable by any Lender
and/or losses incurred by any Lender are attributable to LIBOR interest rates
made available to Borrowers hereunder, any reasonable allocation made by any
Lender among its operations shall, in the absence of manifest error, be
conclusive and binding upon Borrowers.

             (d)        Increased LIBOR Loan Costs, etc.  Borrowers shall
reimburse each Lender for any increase in the cost to such Lender of, or any
reduction in the amount of any sum receivable by such Lender in respect of,
making, continuing or maintaining (or of its obligation to make, continue or
maintain) any Loans as, or of converting (or of its obligation to convert) any
Loans into, LIBOR Loans which results from any Change of Law announced after the
Closing Date.  Such Lender shall promptly notify Administrative Lender and
Borrowers' Agent in writing of the occurrence of any such event, such notice to
state, in reasonable detail, the reasons therefor, that substantially all
similarly situated borrowers are being treated similarly and the calculation of
the additional amount required fully to compensate such Lender for such
increased cost or reduced amount.  Such additional amounts shall be payable by
Borrowers directly to such Lender within five days of Borrowers' Agent's receipt
of such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on Borrowers.

             (e)         Capital Requirements.  If any Lender determines that
any Change of Law regarding capital adequacy which is announced after the
Closing Date has or shall have the effect of reducing the rate of return on the
capital of such Lender (or any entity controlling such Lender) as a consequence
of such Lender's obligations hereunder to a level below that which such Lender
or such entity would have achieved but for such Change of Law (taking into
consideration such Lender's or such entity's policies with respect to capital
adequacy), by an amount deemed by such Lender to be material, then from time to
time, within fifteen days after demand by such Lender (with a copy to
Administrative Lender) to Borrowers' Agent, Borrowers shall pay to such Lender
or such entity such additional amounts as shall compensate such Lender or such
entity for such reduction.  Any request by a Lender under this Section shall set
forth in reasonable detail the basis of the calculation of such additional
amounts, shall state that substantially all similarly situated borrowers are
being treated similarly and shall, in the absence of manifest error, be
conclusive and binding on Borrowers for all purposes.

3.10     TAXES ON PAYMENTS

             (a)         Payments Free of Taxes.  All payments made by Borrowers
under the Loan Documents shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority (except taxes based on overall net income imposed on
Administrative Lender or any Lender) (with all such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions and withholdings being hereinafter
referred to herein as "Taxes").  Except to the extent that withholding results
from a failure of a  Lender to comply with Section 3.10(b), if any Taxes are
required to be withheld from any amounts payable to Administrative Lender or any
Lender under the Loan Documents, the amounts so payable to Administrative Lender
or such Lender shall be increased to the extent necessary to yield to
Administrative Lender or such Lender (after payment of all Taxes) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in the Loan Documents.  Whenever any Taxes are payable by Borrowers,
as promptly as possible thereafter, Borrowers' Agent shall send to
Administrative Lender for its own account or for the account of such Lender, as
the case may be, a certified copy of an original official receipt received by
Borrowers showing payment thereof.  If Borrowers fail to pay any Taxes when due
to the appropriate taxing authority or Borrowers' Agent fails to remit to
Administrative Lender the required receipts or other required documentary
evidence, Borrowers shall indemnify Administrative Lender and Lenders for any
incremental taxes, interest or penalties that may become payable by
Administrative Lender or any Lender as a result of any such failure.  This
Section shall survive the payment in full and performance of all of Borrowers'
other Obligations.

             (b)        Withholding Exemption Certificates.  Each Lender agrees
that it will deliver to Borrowers' Agent and Administrative Lender, upon the
reasonable request of Borrowers' Agent or Administrative Lender, either (i) a
statement that it is incorporated under the laws of the United States of America
or a state thereof, or (ii) if it is not so incorporated, two duly completed
copies of the applicable United States Internal Revenue Service form(s)
certifying that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes.

3.11     FUNDING LOSS INDEMNIFICATION

             Borrowers will indemnify Lenders upon demand against any loss or
expense which Lenders may sustain or incur as a consequence of (a) any payment
of any portion of the principal of a LIBOR Loan before the last day of the Fixed
Rate Term applicable thereto (whether through voluntary prepayment, acceleration
or otherwise), or (b)  any failure to borrow the full amount of a requested
LIBOR Loan set forth in any Notice of Borrowing or to convert or continue at the
LIBOR interest option any portion of a Loan in accordance with a Notice of
Conversion or Continuation (in either event, whether as a result of the failure
to satisfy any applicable conditions or otherwise).  The determination by
Administrative Lender of the amount payable under this Section shall, in the
absence of manifest error, be conclusive and binding on Borrowers for all
purposes.  In determining such amount, Administrative Lender may use any
reasonable averaging and attribution methods and each Lender shall be deemed to
have actually funded and maintained all LIBOR Loans during the applicable Fixed
Rate Term through the purchase of deposits having a term corresponding to such
Fixed Rate Term and bearing interest at a rate equal to LIBOR for such Fixed
Rate Term.  This Section shall survive the payment in full and performance of
all of Borrowers' other Obligations.

ARTICLE IV.  ADMINISTRATION

4.1        STATEMENTS

             From time to time, Administrative Lender may render to Borrowers'
Agent a statement setting forth the balance in the loan account(s) maintained by
Administrative Lender for Borrowers pursuant to this Agreement, including
principal, interest, fees, costs and expenses.  Each such statement shall be
subject to subsequent adjustment by Administrative Lender but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by
Borrowers and conclusively binding upon Borrowers as an account stated except to
the extent that Administrative Lender receives notice from Borrowers' Agent of
any specific exceptions thereto within thirty days after the date such statement
has been mailed by Administrative Lender.  Until such time as Administrative
Lender shall have rendered to Borrowers' Agent a written statement as provided
above, the balance in the loan account(s) shall be presumptive evidence of the
amounts due and owing to Lenders by Borrowers.

4.2        PAYMENTS

             All amounts due under any of the Loan Documents shall be payable to
such account as Administrative Lender may designate from time to time. 
Borrowers shall make all payments due hereunder free and clear of, and without
deduction or withholding for or on account of, any setoff, counterclaim,
defense, duties, taxes, levies, imposts, fees, deductions, withholding,
restrictions or conditions of any kind.  If after receipt of any payment of, or
proceeds of Collateral applied to the payment of, any of the Obligations any
Lender is required to surrender or return such payment or proceeds to any person
or entity for any reason, then the Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Agreement shall
continue in full force and effect as if such payment or proceeds had not been
received by such Lender.  Borrowers hereby indemnify and hold Lenders harmless
for the amount of any payments or proceeds surrendered or returned.  This
Section shall remain effective notwithstanding any contrary action which may be
taken by any Lender in reliance upon such payment or proceeds.  This Section
shall survive the payment in full and performance of all of Borrowers' other
Obligations.

ARTICLE V.    SECURITY

5.1        GRANT OF SECURITY INTEREST

             Borrowers hereby grant to Administrative Lender, for the benefit of
and on behalf of Lenders, a security interest in all of the Collateral as
security for the full and prompt payment in cash and performance of the
Obligations.

5.2        PERFECTION; DUTY OF CARE

             (a)         Until all the Obligations have been fully satisfied and
paid in cash and the Commitments terminated, Borrowers shall perform all steps
requested by Administrative Lender to perfect, maintain and protect
Administrative Lender's security interest in the Collateral, including, without
limitation, (i) executing and filing financing and continuation statements in
form and substance satisfactory to Administrative Lender, and (ii) delivering
all Collateral in which Administrative Lender's security interest may be
perfected by possession together with such indorsements as Administrative Lender
may request.  Borrowers hereby authorize Administrative Lender to execute and
file UCC financing statements signed only by Administrative Lender, except to
the extent prohibited by law.

             (b)        Administrative Lender shall have the right at all times,
and from time to time, to contact Borrowers' account debtors to verify Rights to
Payment; provided that at all times when a Default is not continuing,
verifications shall be made under reasonable procedures directly with the
obligors thereon.

             (c)         Borrowers shall pay or cause to be paid all taxes,
assessments and governmental charges levied or assessed or imposed upon or with
respect to the Collateral or any part thereof; provided, however, Borrowers
shall not be required to pay any tax if the validity and/or amount thereof is
being contested in good faith and by appropriate and lawful proceedings promptly
initiated and diligently conducted and for which appropriate reserves have been
established and so long as levy and execution have been and continue to be
stayed.  If Borrowers fail to pay or so contest and reserve for such taxes,
assessments and governmental charges, Administrative Lender may (but shall not
be required to) pay the same and add the amount of such payment to the principal
of the Revolving Loans.

             (d)        In order to protect or perfect the security interest
granted under the Loan Documents, Administrative Lender may discharge any Lien
that is not a Permitted Lien or bond the same, pay for any insurance that
Borrowers have failed to maintain as required by this Agreement, maintain
guards, pay any service bureau, or obtain any record and add the same to the
principal of the Revolving Loans.

             (e)         Administrative Lender shall have no duty of care with
respect to the Collateral, except to exercise reasonable care with respect to
the Collateral in its custody, but shall be deemed to have exercised reasonable
care if such property is accorded treatment either (i) substantially equal to
that which it accords its own property or (ii) as Borrowers' Agent requests in
writing, provided that no failure to comply with any such request nor any
omission to do any such act requested by Borrowers' Agent shall be deemed a
failure to exercise reasonable care.  Administrative Lender's failure to take
steps to preserve rights against any parties or property shall not be deemed to
be a failure to exercise reasonable care with respect to the Collateral in its
custody.

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

             Borrower makes the following representations and warranties to
Administrative Lender and Lenders, subject to the exceptions set forth on the
Disclosure Letter, which representations and warranties shall survive the
execution of this Agreement and shall continue in full force and effect until
the performance and payment in full, in cash, of all Obligations:

6.1        LEGAL STATUS; SUBSIDIARIES

             Each Borrower and Subsidiary is a corporation validly organized and
existing and in good standing under the laws of the jurisdiction of its
incorporation, is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction where the nature of its business
requires such qualification, and has full power and authority and holds all
Permits and other approvals to enter into and perform the Obligations and to own
and hold under lease its property and to conduct its business substantially as
currently conducted by it, except where the failure to have so qualified or have
such power and authority could not reasonably be expected to have a Material
Adverse Effect.  Except as otherwise disclosed in Section 6.1 of the Disclosure
Letter, Borrower has no Subsidiaries other than those which it is permitted to
acquire in accordance with Section 9.4 and does not otherwise own or hold,
directly or indirectly, any Stock or Stock Equivalents.

6.2        DUE AUTHORIZATION; NO VIOLATION

             The execution, delivery and performance by each Obligor of the Loan
Documents executed or to be executed by it are within such Obligor's powers,
have been duly authorized by all necessary action, and do not (a) contravene
such Obligor's Organic Documents; (b) contravene any contractual restriction or
Governmental Rule binding on or affecting such Obligor; or (c) result in, or
require the creation or imposition of, any Lien on any Obligor's or Subsidiary's
property, except Liens for the benefit of Lenders.

6.3        GOVERNMENT APPROVAL, REGULATION

             No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or other Person is required for the
due execution, delivery or performance by any Obligor of the Loan Documents to
which it is a party.  No Borrower or Subsidiary is an "investment company"
within the meaning of the Investment Company Act of 1940, as amended, or a
"holding company", or a "subsidiary company" of a "holding company", or an
"affiliate" of a "holding company" or of a "subsidiary company" of a "holding
company", within the meaning of the Public Utility Holding Company Act of 1935,
as amended.  No Borrower or Subsidiary is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Loans will be used for a purpose which violates, or would be inconsistent
with, Regulation U or X of the Board of Governors of the Federal Reserve System

6.4        VALIDITY; ENFORCEABILITY

             The Loan Documents executed by each Obligor constitute, the legal,
valid and binding obligations of such Obligor enforceable in accordance with
their respective terms.

6.5        CORRECTNESS OF FINANCIAL STATEMENTS

             The consolidated financial statements of Parent and each Subsidiary
dated as of September 30, 2000 heretofore delivered by Borrowers' Agent to
Administrative Lender, (a) present fairly in all material respects the financial
condition and results of operations of Parent and the Subsidiaries; (b) disclose
all liabilities of Parent and the Subsidiaries that are required to be reflected
or reserved against under GAAP, whether liquidated or unliquidated, fixed or
contingent; and (c) have been prepared in accordance with GAAP consistently
applied.  Except as disclosed to Administrative Lender pursuant to Section 8.3,
since the date of such financial statements there has been no change or changes
that have resulted in a Material Adverse Effect.

6.6        TAXES

             Each Borrower and Subsidiary has filed, or caused to be filed, all
federal, state, local and foreign tax returns required to be filed by it, and
has paid, or caused to be paid, all taxes as are shown on such returns, or on
any assessment received by it, to the extent that such taxes have become due,
except as otherwise contested in good faith.  Borrower has set aside proper
amounts on its books, determined in accordance with GAAP, for the payment of all
taxes for the years that have not been audited by the respective tax authorities
and for taxes being contested by it.

6.7         LITIGATION, LABOR CONTROVERSIES

             There is no pending or, to the knowledge of Borrower, threatened
litigation, action, proceeding, or labor controversy affecting any Borrower or
Subsidiary, or any of their respective properties, businesses, assets or
revenues, which could reasonably be expected to have a Material Adverse Effect. 
As of the Closing Date, no Borrower or Subsidiary is a party to, and has no
obligations under, any collective bargaining agreement.

6.8        TITLE TO PROPERTY, LIENS

             Each Borrower and Subsidiary has good, indefeasible, and
merchantable title to and ownership of the Collateral and its real property,
free and clear of all Liens, except Permitted Liens and the BT Liens (so long as
the BT Liens do not secure any outstanding obligations).

6.9        ERISA

             Each Borrower and Subsidiary is in compliance in all material
respects with the applicable provisions of ERISA.  No Borrower or Subsidiary has
violated any provision of any Plan maintained or contributed to by it in a
manner that could reasonably be expected to result in a Material Adverse
Effect.  No "reportable event" (as defined in Title IV of ERISA) has occurred
and is continuing with respect to any Plan initiated by it.

6.10     OTHER OBLIGATIONS

             No Borrower or Subsidiary is in default with respect to (i) any of
its Contractual Obligations default of which could reasonably be expected to
result in a Material Adverse Effect or (ii) any Debt in excess of $1,000,000.

6.11     ENVIRONMENTAL MATTERS

             Each Borrower and Subsidiary is in compliance in all material
respects with all Environmental Laws applicable to it, other than such
noncompliance as in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  No Borrower or Subsidiary has received notice that it
is the subject of any federal or state investigation evaluating whether any
Remedial Action is needed, except for such notices received that in the
aggregate do not refer to Remedial Actions that could reasonably be expected to
result in a Material Adverse Effect.  There have been no Releases by any
Borrower or Subsidiary that could result in a Material Adverse Effect.

6.12     NO BURDENSOME RESTRICTIONS; NO DEFAULTS

             (a)         No Borrower or Subsidiary is a party to any Contractual
Obligation the compliance with which could reasonably be expected to have a
Material Adverse Effect or the performance of which, either unconditionally or
upon the happening of an event, will result in the creation of a Lien (other
than Permitted Liens) on its property or assets.

             (b)        No facts or circumstances exist which would constitute a
breach of any obligation, representation or warranty of Borrower hereunder if
this Agreement were in effect immediately prior to Borrower's execution hereof.

             (c)         There is no Governmental Rule the compliance with which
by any Borrower or Subsidiary could reasonably be expected to have a Material
Adverse Effect.

6.13     NO OTHER VENTURES

             No Borrower or Subsidiary is engaged in any joint purchasing
arrangement, joint venture, partnership or other joint enterprise with any other
Person.

6.14     INSURANCE

             All current policies of insurance of any kind or nature owned by or
issued to Borrower and the Subsidiaries, including, without limitation, policies
of fire, theft, product liability, public liability, property damage, other
casualty, employee fidelity, workers' compensation and employee health and
welfare insurance, are in full force and effect and are of a nature and provide
such coverage as is sufficient and as is customarily carried by companies of its
size and character.  No Borrower or Subsidiary has any reason to believe that it
will be unable to comply with Section 8.5.

6.15     FORCE MAJEURE

             No Borrower's or Subsidiary's business or properties is currently
suffering from the effects of any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance), other
than those the consequences of which in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

6.16     INTELLECTUAL PROPERTY

             Each Borrower and Subsidiary owns or licenses or otherwise has the
right to use all material licenses, Permits, patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
copyright applications, franchises, authorizations and other intellectual
property rights and General Intangibles that are necessary for the operation of
its businesses, without infringement upon or conflict with the rights of any
other Person with respect thereto, including, without limitation, all trade
names, which infringement or conflict could reasonably be expected to have a
Material Adverse Effect.  No slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Borrower or Subsidiary infringes upon or
conflicts with any rights owned by any other Person, which infringement or
conflict could reasonably be expected to have a Material Adverse Effect, and no
claim or litigation regarding any of the foregoing is pending or, to its
knowledge, threatened, the existence of which could reasonably be expected to
have a Material Adverse Effect.  No patent, invention, device, application,
principle or any statute, law, rule, regulation, standard or code is pending or,
to its knowledge, proposed, other than those the consequences of which in the
aggregate could not have a Material Adverse Effect.

6.17     CERTAIN INDEBTEDNESS

             The Disclosure Letter identifies as of the Closing Date all
Indebtedness of Parent and the Subsidiaries which is either (a) Debt or
(b) which is material to the condition (financial or otherwise), business,
performance, operations or properties of Borrowers and which was incurred
outside of the ordinary course of the business.

6.18     SOLVENCY

             Each Obligor has received consideration that is the reasonably
equivalent value of the obligations and liabilities that it has incurred to
Lenders.  Each Obligor is not insolvent as defined in any applicable state or
federal statute, nor will it be rendered insolvent by the execution and delivery
of this Agreement or the other Loan Documents.  No Obligor intends to, nor does
it believe that it will, incur debts beyond its ability to pay them as they
mature.  Each Obligor has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage.

6.19     CHIEF EXECUTIVE OFFICE AND OTHER LOCATIONS

             Borrower's chief executive office and principal place of business
is set forth in Section 6.19 of the Disclosure Letter.  Borrower's books and
records are located at its chief executive office, and the only other offices
and/or locations where it keeps the Collateral (except for inventory which is in
transit) or conducts any of its business are set forth in Section 6.19 of the
Disclosure Letter.

6.20     FISCAL YEAR

             Parent's fiscal year ends on the Saturday closest to December 31.

6.21     COMPLIANCE WITH LAW

             Each Borrower and Subsidiary is in compliance with all Governmental
Rules and law, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.22     NO SUBORDINATION

             There is no agreement, indenture, contract or instrument to which
any Borrower or Subsidiary is a party or by which it may be bound that requires
the subordination in right of payment of any of the Obligations to any other
obligation of it.

6.23     TRUTH, ACCURACY OF INFORMATION

             All factual information furnished by each Borrower and Subsidiary
to Administrative Lender or any Lender in connection with the Loan Documents is
accurate in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
information furnished, in light of the circumstances under which furnished, not
misleading (it being recognized that the projections and forecasts provided by
Borrowers are not to be viewed as facts and that actual results during the
period covered by any such projections and forecasts may differ from the
projected or forecasted results).

ARTICLE VII.  CONDITIONS

7.1        CONDITIONS OF INITIAL EXTENSION OF CREDIT

             The obligation of Lenders to extend any credit contemplated by this
Agreement is subject to the fulfillment to Administrative Lender's satisfaction
of all of the following conditions:

             (a)         Documentation. Administrative Lender shall have
received, in form and substance satisfactory to it, each of the following duly
executed:

             (i)          this Agreement, the Notes and such mortgages, deeds of
trust and other security instruments as Administrative Lender may require;

             (ii)         from each Obligor, a certificate of its secretary or
assistant secretary dated as of the Closing Date as to:  (A) resolutions of its
board of directors or other governing body then in full force and effect
authorizing the execution, delivery and performance of each of the Loan
Documents to be executed by it; (B) its Organic Documents, a copy of each of
which is attached; and (C) the incumbency and signatures of those of its
officers authorized to act with respect to the Loan Documents to be executed by
it;

             (iii)        with respect to each Obligor:  (A) from the Secretary
of State (or other appropriate governmental official) of its jurisdiction of
incorporation or organization, a good standing certificate or certificate of
existence, as applicable, and a certified copy of its filed Organic Documents;
and (B) a certificate of good standing as a foreign corporation in each
jurisdiction described in Section 6.1;

             (iv)       a Notice of Authorized Representatives, the initial
Notice of Borrowing and a disbursement direction letter;

             (v)        the opinion of Wilson Sonsini Goodrich & Rosati, P.C.,
counsel to Borrowers, and of Richard Bond, Parent's general counsel, as to such
matters as Administrative Lender and each Lender shall reasonably require; and

             (vi)       such other documents as Administrative Lender and each
Lender may require.

             (b)        Financial Condition.  There is no event or circumstance
that can reasonably be expected to have a Material Adverse Effect.

             (c)         Fees and Expenses.  Borrowers shall have paid all fees
and invoiced costs and expenses then due pursuant to the terms of this
Agreement.

             (d)        Insurance.  Borrowers' Agent shall have delivered to
Administrative Lender evidence of the insurance coverage, including loss payable
endorsements, required pursuant to Section 8.5.

7.2        CONDITIONS OF EACH EXTENSION OF CREDIT

             The obligation of each Lender to make any credit available under
the Loan Documents (including any Loan being made by such Lender on the Closing
Date) shall be subject to the further conditions precedent that:

             (a)         the following statements shall be true on the date such
credit is advanced, both before and after giving effect thereto and to the
application of the proceeds therefrom, and the acceptance by Borrowers' Agent of
the proceeds of such credit shall constitute a representation and warranty by
Borrowers that on the date such credit is advanced such statements are true:

             (i)          the representations and warranties of Borrowers
contained in the Loan Documents are correct in all material respects on and as
of such date as though made on and as of such date or, as to those
representations and warranties limited by their terms to a specified date, were
correct in all material respects on and as of such date; and

             (ii)         no Default is continuing or would result from the
credit being advanced;

             (b)        advancing such credit on such date does not violate any
Governmental Rule and is not enjoined, temporarily, preliminarily or
permanently;

             (c)         Administrative Lender shall have received such
additional documents, information and materials as any Lender, through
Administrative Lender, may reasonably request; and

             (d)        no event or circumstance exists that could reasonably be
expected to have a Material Adverse Effect.

ARTICLE VIII.  AFFIRMATIVE COVENANTS

             Borrowers covenant that so long as Lenders remain committed to
extend credit to Borrowers pursuant to the terms hereof and until performance
and payment in full, in cash, of all Obligations and termination of the
Commitments, Borrowers shall:

8.1        PAYMENTS

             Pay all principal, interest, fees and other liabilities due under
any of the Loan Documents at the times and place and in the manner specified
therein.

8.2        ACCOUNTING RECORDS

             Keep, and cause each Subsidiary to keep, accurate books and records
of its financial affairs sufficient to permit the preparation of financial
statements therefrom in accordance with GAAP.

8.3        INFORMATION AND REPORTS

             Provide to Administrative Lender all of the following, in form and
detail reasonably satisfactory to Administrative Lender and with sufficient
copies for distribution to all Lenders:

             (i)          as soon as available but not later than 100 days after
and as of the end of each fiscal year of Parent, a copy of the annual
unqualified audit report for such fiscal year for Parent and the Subsidiaries,
including therein consolidated balance sheets of Parent and the Subsidiaries as
of the end of such fiscal year and consolidated statements of earnings and cash
flow of Parent and the Subsidiaries for such fiscal year, in each case certified
in a manner acceptable to Administrative Lender by independent public
accountants acceptable to Administrative Lender, together with a report from
such accountants to the effect that, in making the examination necessary for the
signing of such annual report by such accountants, they have not become aware of
any Default that has occurred and is continuing, or, if they have become aware
of such Default, describing such Default and the steps, if any, of which they
are aware being taken to cure it;

             (ii)         as soon as available but not later than 50 days after
and as of the end of each of Parent's first three fiscal quarters, nor later
than 100 days after and as of the end of each of Parent's fourth fiscal
quarters, consolidated and consolidating balance sheets of Parent and the
Subsidiaries as of the end of such fiscal quarter and consolidated and
consolidating statements of earnings and cash flow of Parent and the
Subsidiaries for such fiscal quarter and for fiscal year-to-date, together with
a comparison of Parent's financial condition for such quarter and year-to-date
with the corresponding quarter and year-to-date in Parent's immediately
preceding fiscal year;

             (iii)        contemporaneously with the delivery of each financial
statement required hereby, a certificate of Parent's principal financial officer
substantially in the form of Exhibit F attached hereto (A) certifying that such
financial statements fairly present in accordance with GAAP such balance sheet
as of the end of such quarter/year and income and cash flow for such
quarter/year and year-to-date (subject to normal year-end adjustments and the
absence of footnotes in the case of quarterly financial statements), (B) stating
that no Default existed at any time during the period covered by such statement,
except for those events or conditions, if any, described in such certificate in
reasonable detail together with a statement of any action taken or proposed to
be taken with respect thereto, and (C) setting forth the calculations required
to establish compliance by Borrowers with the covenants set forth in Article X;

             (iv)       not later than the end of each of Parent's fiscal years
beginning with the fiscal year ending in 2001, or sooner if available,
Borrowers' Agent shall furnish to Administrative Lender detailed projections
setting forth Parent's projected consolidated income and cash flow for Parent's
next fiscal year and for each of Parent's fiscal years through the Maturity Date
and Parent's projected consolidated balance sheet as of the end of each such
fiscal year, together with a certificate of Parent's principal financial officer
setting forth the assumptions on which such projections are based;

             (v)        promptly after the sending or filing thereof, copies of
all reports which Borrower sends to any of its securityholders, and all reports
and registration statements which any Borrower or Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;

             (vi)       not later than 30 days after and as of the end of each
month (except a month in which the outstanding principal balance of the
Revolving Loans never exceeds 50% of the Borrowing Base), a Borrowing Base
Certificate; and

             (vii)      from time to time such other information as
Administrative Lender may reasonably request.

8.4        COMPLIANCE

             Comply in all material respects, and cause each Subsidiary to
comply in all material respects, with all Governmental Rules, Contractual
Obligations, commitments, instruments, licenses, Permits and franchises, other
than such noncompliance the consequences of which in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

8.5        INSURANCE

             (a)         Maintain, and cause each Subsidiary to maintain,
insurance with insurance companies reasonably acceptable to Administrative
Lender with respect to its properties and business (including business
interruption and extra expense endorsements) against such casualties and
contingencies and of such types, with such deductibles and in such amounts as is
customary in the case of similar businesses.  With respect to the insurance
maintained by Borrower:  (i) such insurance shall contain a lender's loss
payable endorsement acceptable to Administrative Lender and shall name
Administrative Lender as an additional named insured; (ii) the policies or a
certificate thereof signed by the insurer shall be delivered to Administrative
Lender within ten Business Days after the issuance or renewal of the policies to
Borrower; (iii) each such policy shall provide that such policy may not be
amended (except to increase coverage) or canceled without thirty days prior
notice to Administrative Lender; and (iv) at least five days before the
expiration of a policy, Borrowers' Agent shall deliver to Administrative Lender
a binder (or other evidence reasonably acceptable to Administrative Lender)
indicating that such policy has been renewed or that a substitute for such
policy will be issued effective upon the expiration of such policy.  If
Borrowers' Agent fails to comply with the foregoing, Administrative Lender may
(but shall not be required to) procure such insurance and add the cost thereof
to the Revolving Loans.

             (b)        Maintain, and cause each Subsidiary to maintain, in full
force and effect such liability and other insurance with respect to its
activities as is customary in the case of similar businesses or as may be
reasonably required by Administrative Lender.  Such liability insurance
maintained by Borrower shall name Administrative Lender as an additional insured
with respect to the activities of Borrower and shall be provided by insurer(s)
reasonably acceptable to Administrative Lender.

             (c)         The following is inserted pursuant to ORS 746.201:

WARNING

             Unless Borrowers provide Administrative Lender with evidence of the
insurance coverage as required by this Agreement, Administrative Lender may
purchase insurance at Borrowers' expense to protect Administrative Lender's
interest.  This insurance may, but need not, also protect Borrowers' interest. 
If the collateral becomes damaged, the coverage Administrative Lender purchases
may not pay any claim Borrowers make or any claim made against Borrowers. 
Borrowers may later cancel this coverage by providing evidence that Borrowers
have obtained property coverage elsewhere.

             Borrowers are responsible for the cost of any insurance purchased
by Administrative Lender.  The cost of this insurance may be added to Borrowers'
contract or loan balance.  If the cost is added to Borrowers' contract or loan
balance, the interest rate on the underlying contract or loan will apply to this
added amount.  The effective date of coverage may be the date Borrowers' prior
coverage lapsed or the date Borrowers failed to provide proof of coverage.

             The coverage Administrative Lender purchases may be considerably
more expensive than insurance Borrowers can obtain on its own and may not
satisfy any need for property damage coverage or any mandatory liability
insurance requirements imposed by applicable law.

8.6        FACILITIES

             Keep, and cause each Subsidiary to keep, all properties useful or
necessary to its business in good repair and condition, and from time to time
make necessary repairs, renewals and replacements thereto so that such property
shall be fully and efficiently preserved and maintained, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

8.7        TAXES AND OTHER LIABILITIES

             Pay and discharge, and cause each Subsidiary to pay and discharge,
when due any and all indebtedness, obligations, assessments and taxes, both real
or personal, including without limitation Federal and state income taxes and
state and local property taxes and assessments, except such as Borrower may in
good faith contest or as to which a bona fide dispute may arise, and for which
Borrowers have made provision for adequate reserves in accordance with GAAP,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

8.8        LITIGATION

             Promptly give notice in writing to Administrative Lender of any
litigation pending or threatened in writing against any Borrower or Subsidiary
with a claim in excess of $5,000,000 in the aggregate for Parent and all
Subsidiaries.

8.9        NOTICE TO ADMINISTRATIVE LENDER

             (a)         Promptly (but in no event more than two Business Days
after a Responsible Officer has knowledge of the occurrence of each such event
or matter) cause Borrowers' Agent to give notice to Administrative Lender in
reasonable detail of:  (i) the occurrence of any Default; (ii) any termination
or cancellation of any insurance policy which any Borrower or Subsidiary is
required to maintain, unless such policy is replaced without any break in
coverage with an equivalent or better policy; (iii) any uninsured or partially
uninsured loss or losses through liability or property damage, or through fire,
theft or any other cause affecting the property of any Borrower or Subsidiary in
excess of an aggregate of $10,000,000 during any twelve month period; (iv) any
change in the Organic Documents of any Borrower or Subsidiary; (v) the
occurrence of any adverse development with respect to any litigation, action,
proceeding, or labor controversy described in Section 6.7 or the commencement of
any labor controversy, litigation, action, proceeding of the type described in
Section 6.7 together with copies of all documentation relating thereto; or
(vi) the occurrence of any event that could have a Material Adverse Effect.

             (b)        As soon as possible and in any event within ten days
after Borrower knows or has reason to know that any "reportable event" (as
defined in Title IV of ERISA) that triggers an obligation to file a notice with
the PBGC with respect to any Plan has occurred, cause Borrowers' Agent to
deliver to Administrative Lender a statement of the President or principal
financial officer of Parent setting forth details as to such reportable event
and the action which Borrowers propose to take with respect thereto, together
with a copy of the notice of such reportable event to the PBGC.

             (c)         Promptly, upon receipt (but in no event more than ten
Business Days after receipt) of a notice by Borrower, any affiliate of any
Borrower or any administrator of any Plan that the PBGC has instituted
proceedings to terminate a Plan or to appoint a trustee to administer a Plan,
cause Borrowers' Agent to provide to Administrative Lender a copy of such
notice.

8.10     CONDUCT OF BUSINESS

             Except as otherwise permitted by this Agreement, (a) conduct, and
cause each Subsidiary to conduct, its business in the ordinary course and
(b) use, and cause each Subsidiary to use, its reasonable efforts in the
ordinary course and consistent with past practice to (i) preserve its business
and the goodwill and business of the customers, advertisers, suppliers and
others with whom it has business relations and (ii) keep available the services
and goodwill of its present employees.  Notwithstanding the foregoing, any
Borrower may liquidate or merge with and into Parent.

8.11     PRESERVATION OF CORPORATE EXISTENCE, ETC.

             Except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect, preserve and maintain, and cause
each Subsidiary to preserve and maintain, all licenses, Permits, governmental
approvals, rights, privileges, franchises and General Intangibles necessary for
the conduct of its business, and its corporate existence and rights (charter and
statutory).

8.12     ACCESS

             (a)         At any reasonable time and from time to time upon at
least two Business Days prior notice from Lender (unless a Default shall have
occurred and be continuing, in which case no prior notice is necessary), permit
Lender and/or any of Lender's agents or representatives, to (i) examine and make
copies of and abstracts from each Borrower's and Subsidiary's records and books
of account, (ii) visit each Borrower's and Subsidiary's properties, (iii)
discuss each Borrower's and Subsidiary's affairs, finances and accounts with any
of its officers or directors who may then be reasonably available,
(iv) communicate directly with each Borrower's and Subsidiary's independent
certified public accountants, (v) arrange for verification of Borrower's Rights
to Payment under reasonable procedures directly with the obligors thereon or by
other methods, and (vi) examine and inspect each Borrower's and Subsidiary's
assets.  Each Borrower and Subsidiary shall authorize its independent certified
public accountants to disclose to Lender any and all financial statements and
other information of any kind, including, without limitation, copies of any
management letter, work papers or the substance of any oral information that
such accountants may have with respect to the business, financial condition,
results of operations or other affairs of each Borrower and Subsidiary.

             (b)        Borrower shall execute and deliver at the request of
Administrative Lender such instruments as may be necessary for Administrative
Lender or any Lender to obtain such information concerning the business of each
Borrower and Subsidiary as Administrative Lender or any Lender may reasonably
require from accountants, service bureaus or others having custody of or
maintaining records or assets of any Borrower or Subsidiary, provided that the
foregoing shall not (and is not intended to) require any Borrower or Subsidiary
to take any action that would constitute a waiver of any Borrower's or
Subsidiary's attorney/client privilege.

8.13     PERFORMANCE AND COMPLIANCE WITH OTHER COVENANTS

             Perform and observe, and cause each Subsidiary to perform and
observe, all the terms, covenants and conditions required to be performed and
observed by it under its Contractual Obligations, and do all things necessary to
preserve and to keep unimpaired its rights under such Contractual Obligations,
other than such failures the consequences of which in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

8.14     FISCAL YEAR; ACCOUNTING PRACTICES

             Notify Administrative Lender at least 30 days in advance of any
action any Borrower or Subsidiary intends to take to change (i) its fiscal year
or (ii) its method of accounting, or any accounting practice used by it, or the
application of GAAP in a manner inconsistent with the financial statements
previously delivered by it to Administrative Lender.

8.15     ENVIRONMENTAL

             (a)         Promptly give notice to Administrative Lender upon a
Responsible Officer obtaining knowledge of (i) any claim, injury, proceeding,
investigation or other action, including a request for information or a notice
of potential environmental liability, by or from any Governmental Authority or
any third-party claimant that could result in any Borrower or Subsidiary
incurring Environmental Liabilities and Costs that could reasonably be expected
to have a Material Adverse Effect or (ii) the discovery of any Release at, on,
under or from any real property, facility or equipment owned or leased by any
Borrower or Subsidiary in excess of reportable or allowable standards or levels
under any applicable Environmental Law, or in any manner or amount that could
result in any Borrower or Subsidiary incurring Environmental Liabilities and
Costs that could reasonably be expected to have a Material Adverse Effect.

             (b)        Upon discovery of the presence on any property owned or
leased by any Borrower or Subsidiary of any Contaminant that reasonably could be
expected to result in Environmental Liabilities and Costs that could reasonably
be expected to have a Material Adverse Effect, take all Remedial Action required
by applicable Environmental Law.

8.16     LIENS

             Keep the Collateral and all of its real property free and clear of
all Liens, except Permitted Liens and the BT Liens (so long as the BT Liens do
not secure any outstanding obligations), and use reasonable efforts to promptly
cause the BT Liens to be terminated and removed of record.

8.17     FUTURE SUBSIDIARIES

             Upon any Person becoming a Subsidiary after the Closing Date,
notify Administrative Lender of such event, and execute and deliver, and cause
such Subsidiary to execute and deliver, such additional Loan Documents as
Administrative Lender may reasonably require, including such as are necessary to
cause any such Subsidiary which is not a Foreign Subsidiary to become a
"Borrower."

8.18     USE OF PROCEEDS

             Use the proceeds of the Loans solely for Borrowers' general working
capital and corporate purposes.

8.19     FURTHER ASSURANCES

             At Administrative Lender's request at any time and from time to
time, duly execute and deliver, and cause each Subsidiary to execute and
deliver, such further agreements, documents and instruments, and do or cause to
be done such further acts as may reasonably be necessary or proper to evidence,
perfect, maintain and enforce the security interests and the priority thereof in
the Collateral and to otherwise effectuate the provisions or purposes of the
Loan Documents, at Borrowers' expense.  Administrative Lender may at any time
and from time to time request a certificate from Borrowers' Agent representing
that all conditions precedent to the advancement of credit contained herein are
satisfied.  In the event of such request by Administrative Lender, each Lender
may cease to make any further advancements of credit until Administrative Lender
has received such certificate and Administrative Lender has determined that such
conditions are satisfied.

ARTICLE IX.  NEGATIVE COVENANTS

             Borrowers covenant that so long as Lenders remain committed to
extend credit to Borrowers pursuant to the terms hereof and until performance
and payment in full, in cash, of all Obligations and termination of the
Commitments, Borrowers will not:

9.1        LIENS

             Create or suffer to exist, or permit any Subsidiary to create or
suffer to exist, any Lien upon or with respect to any of its properties
(including, without limitation any real property), whether now owned or
hereafter acquired, or assign any right to receive income, except Permitted
Liens and the  BT Liens (so long as the BT Liens do not secure any outstanding
obligations).

9.2        INDEBTEDNESS

             Create or suffer to exist, or permit any Subsidiary to create or
suffer to exist, any Debt or other Indebtedness that is not Debt (except such
other Indebtedness that does not, in the aggregate, exceed $1,000,000), except:

             (a)         the Obligations;

             (b)        current liabilities in respect of taxes, assessments and
governmental charges or levies incurred, or liabilities for labor, materials,
inventory, services, supplies and rentals incurred, or for goods or services
purchased, in the ordinary course of business consistent with past practice and
industry practice in respect of arm's length transactions;

             (c)         Debt outstanding on the Closing Date and referenced on
Section 6.17 of the Disclosure Letter and all renewals, extensions, refinancing
or refunding of such Indebtedness in a principal amount which does not exceed
the principal amount outstanding immediately before such refinancing, together
with all prepayment fees, penalties and expenses in respect of the Indebtedness
being renewed, extended, refinanced or refunded, provided each such renewal,
extension, refinancing or refunding is on terms and conditions no less favorable
to the creditors than the Indebtedness being renewed, extended, refinanced or
refunded;

             (d)        Debt subordinated in writing to the Obligations on terms
acceptable to Administrative Lender in favor of the prior payment in full in
cash of the Obligations;

             (e)         purchase money Debt (including Capitalized Leases and
Other Leases) to finance the purchase of fixed assets (including equipment);
provided that (i) the total of all such Indebtedness (exclusive of such
Indebtedness for the purchase of chassis and the Indebtedness referred to in
clause (c) above) shall not exceed an aggregate principal amount of $5,000,000
at any one time outstanding; (ii) such Indebtedness when incurred shall not
exceed the purchase price of the assets financed; (iii) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing; and (iv) no Default exists
at the time such Indebtedness is incurred;

             (f)         Indebtedness under Interest Rate Contracts permitted
under Section 9.13;

             (g)        Repurchase Obligations;

             (h)        Debt of any Borrower to another Borrower to the extent
such Debt is permitted under Section 9.5;

             (i)          Indebtedness incurred in the ordinary course of
business for the purchase of chassis;

             (j)          other Indebtedness not to exceed 20% of Tangible Net
Worth at any time, provided that no Default exists or is created by incurrence
of such Indebtedness; and

             (k)         Contingent Liabilities in connection with Approved
Dealer Financing Agreements.

9.3        RESTRICTED PAYMENTS, REDEMPTIONS

             Do any of the following at any time a Default is continuing or if
after giving effect to any such action a Default would be caused by such action:

             (a)         declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account or in respect of any of its Stock or Stock Equivalents except
(i) dividends paid to Borrower or (ii) dividends paid by Parent solely in Stock
or Stock Equivalents of Parent; or

             (b)        purchase, redeem or otherwise acquire for value any of
Parent's Stock or Stock Equivalents, except that (i) Parent may convert any of
its convertible securities of the type in existence on the Closing Date into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange therefor and (ii) for so long as a Default is not
continuing and would not be caused by such action, Parent may repurchase stock
from employees or former employees of Borrowers in accordance with the terms of
repurchase agreements between Borrowers and their employees or former employees.

9.4        MERGERS, STOCK ISSUANCES, SALE OF ASSETS, ETC.

             Except as permitted in Section 9.5(h) and (i):

             (a)         Merge or consolidate with, or permit any Subsidiary to
merge or consolidate with, any Person or acquire all or substantially all of the
Stock or Stock Equivalents of any Person; provided any Borrower may liquidate or
dissolve voluntarily into, and may merge with and into, or have its stock
otherwise acquired by Parent and any Subsidiary other than a Borrower may
liquidate or dissolve voluntarily into, and may merge with and into, or have its
stock otherwise acquired by Parent or any other Subsidiary that is not a Foreign
Subsidiary;

             (b)        Acquire all or substantially all, or permit any
Subsidiary to acquire all or substantially all of (i) the assets of any Person
or (ii) the assets constituting the business of a division, branch or other unit
operation of any Person; provided any Subsidiary may acquire all or
substantially all of the assets of (or the assets constituting the business of a
division, branch or other unit operation of) any other Subsidiary that is not a
Foreign Subsidiary; or

             (c)         Sell, convey, transfer, lease or otherwise dispose of,
or permit any Subsidiary to sell, convey, transfer, lease or otherwise dispose
of, any of its assets or any interest therein to any Person, or permit or suffer
any other Person to acquire any interest in any of its assets, except
(i) Permitted Liens, (ii) as otherwise permitted under item (a) or (b) above, or
(iii) the sale or disposition of inventory in the ordinary course of business
and/or assets which have become obsolete, unneeded or are replaced in the
ordinary course of business.

9.5        INVESTMENTS

             Make, incur, assume or suffer to exist any Investment in any other
Person, except, without duplication:

             (a)         Investments existing on the Closing Date and identified
in Section 9.5 of the Disclosure Letter;

             (b)        Cash Equivalent Investments (provided that any
Investment which when made complies with the requirements of the definition of
the term "Cash Equivalent Investment" may continue to be held notwithstanding
that such Investment if made thereafter would not comply with such
requirements);

             (c)         Investments permitted as Indebtedness pursuant to
Section 9.2;

             (d)        Investments consisting of employee relocation loans and
other loans to employees, officers or directors for the purchase of equity
securities of Parent;

             (e)         in the ordinary course of business, Investments by
Borrower or any Subsidiary in any Subsidiary that is not a Foreign Subsidiary
(or, with the prior written consent of Administrative Lender (which consent will
not be unreasonably withheld), any Subsidiary that is a Foreign Subsidiary), by
way of contributions to capital or loans or advances, provided that immediately
before and after giving effect thereto no Default is continuing;

             (f)         Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers in
settlement of obligations of, or disputes with, such Persons arising in the
ordinary course of business;

             (g)        Investments arising under Interest Rate Contracts
permitted hereunder;

             (h)        subject to the dollar limitations set forth below, any
acquisition of (1) all or substantially all of the Stock or Stock Equivalents of
any Person, (2) all or substantially all of the assets of any Person or (3) all
or substantially all of the assets constituting the business of a division,
branch or other unit operation of any Person; provided that immediately before
and after giving effect thereto no Default is continuing and provided further,
that (A) after combining Parent's consolidated actual and projected financial
performance with the actual and projected financial performance of the "Entity"
(as defined below) on a pro forma, consolidated basis in a manner acceptable to
Administrative Lender, Administrative Lender is satisfied that no Default would
have occurred or will occur as a result of such acquisition, (B) the Entity is
located in and organized under the laws of Canada, a jurisdiction in Canada, the
United States or a jurisdiction in the United States, (C) the Entity is not a
Foreign Subsidiary or, if it is or would be a Foreign Subsidiary, not without
first obtaining the written consent of Administrative Lender, which consent will
not be unreasonably withheld and (D) such acquisition is a consensual
acquisition and not a hostile take-over or other non-negotiated acquisition. 
"Entity" means the entity which is the subject of such acquisition or which is
the seller of assets in connection with such acquisition; and

             (i)          subject to the dollar limitations set forth below,
other Investments provided that immediately before and after giving effect
thereto no Default is continuing.

The aggregate purchase price paid in cash or property (other than common Stock
and common Stock Equivalents of Parent) for all acquisitions and other
Investments permitted under clauses (h) and (i) above shall not (after taking
into account any losses incurred on Investments made under clause (i)) at any
time exceed 10% of the book value of Parent's consolidated tangible assets.

9.6        CHANGE IN NATURE OF BUSINESS

             Directly or indirectly engage, or permit any Subsidiary to directly
or indirectly engage, in any business activity other than the type of business
activities in which Borrowers are currently engaged and activities reasonably
related thereto.

9.7        PLANS

             (a)         Adopt or become obligated to contribute to, or permit
any Subsidiary to adopt or become obligated to contribute to, any Plan subject
to Title IV or any multi-employer Plan or any other Plan subject to Section 412
of the Internal Revenue Code (except for any such Plan listed on the Disclosure
Letter on the Closing Date), (b) establish or become obligated with respect to,
or permit any Subsidiary to establish or become obligated to contribute to, any
new welfare benefit Plan, or modify any existing welfare benefit Plan, which is
reasonably likely to result in an increase of the present value of future
liabilities for post-retirement life insurance and medical benefits, or
(c) establish or become obligated to contribute to, or permit any Subsidiary to
establish or become obligated to contribute to, any new unfunded pension Plan,
or modify any existing unfunded pension Plan, which is reasonably likely to
result in an increase in the present value of future unfunded liabilities under
all such plans.

9.8        CANCELLATION OF INDEBTEDNESS OWED TO IT

             Cancel, or permit any Subsidiary to cancel, any claim or
Indebtedness owed to it except for legitimate business purposes in the
reasonable judgment of Borrowers and in the ordinary course of business.

9.9        MARGIN REGULATIONS

             Use, or permit any Subsidiary to use, the proceeds of any Loan to
purchase or carry any margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System).

9.10     ENVIRONMENTAL

             Permit any lessee or any other Person to dispose of any Contaminant
by placing it in or on the ground or waters of any property owned or leased by
any Borrower or Subsidiary, except in material compliance with Environmental Law
or the terms of any Permit or other than those that in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

9.11     TRANSACTIONS WITH AFFILIATES

             Enter, or permit any Subsidiary to enter, into any transaction
directly or indirectly with or for any affiliate of Borrower (other than another
Borrower or any Subsidiary that is not a Foreign Subsidiary) except (a) in the
ordinary course of business on a basis no less favorable to such affiliate than
would be obtained in a comparable arm's length transaction with a Person not an
affiliate of Borrower or (b) any transaction involving assets that are not
material to the business and operations of Borrowers or the Subsidiaries.

9.12     NEW COLLATERAL LOCATION; NAME CHANGE

             Open any new location or change its name, or permit any Subsidiary
to do so, unless (a) Borrowers' Agent gives Administrative Lender (i) 30 days
prior notice of the intended name change, (ii) 30 days prior notice of the
intended opening of such new location, and (b) Borrowers execute and Borrowers'
Agent delivers to Administrative Lender such agreements, documents and
instruments as Administrative Lender deems reasonably necessary or desirable to
protect its interests in the Collateral, including, without limitation, UCC-1
financing statements.

9.13     NO SPECULATIVE TRANSACTIONS

             Engage in, or permit any Subsidiary to engage in, any Commodity
Contract or Interest Rate Contract, except for hedging purposes with respect to
transactions engaged in by Borrowers in the ordinary course of business and not
for speculative purposes.

ARTICLE X.    FINANCIAL COVENANTS

10.1     LEVERAGE RATIO

             As of the end of each fiscal quarter, Parent shall maintain a
Leverage Ratio not greater than 1.5:1.

10.2     CURRENT RATIO

             As of the end of each fiscal quarter, Parent shall maintain a
Current Ratio not less than 1.1:1.

10.3     FIXED CHARGE COVERAGE RATIO

             As of the end of each fiscal quarter, Parent shall maintain a Fixed
Charge Coverage Ratio not less than 1.5:1.

10.4     TANGIBLE NET WORTH

             Parent will not permit its Tangible Net Worth as of the end of any
fiscal quarter to be less than the total of (i) 90% of Tangible Net Worth as of
December 30, 2000 plus (ii) 50% of the sum of Parent's consolidated net income
for each fiscal quarter since December 30, 2000 (exclusive of any fiscal quarter
in which Parent's consolidated net income is less than zero).

ARTICLE XI.  EVENTS OF DEFAULT

11.1     EVENTS OF DEFAULT

             The occurrence of any of the following shall constitute an "Event
of Default" under this Agreement:

             (a)         any Obligor shall fail to pay when due any principal
amount payable under the Loan Documents, shall fail to pay any interest payable
under the Loan Documents within 10 days of the due date therefor, or shall fail
to pay any other amount payable under the Loan Documents within 3 days of the
due date therefor;

             (b)        any financial statement or certificate furnished to
Administrative Lender or any Lender in connection with, or any representation or
warranty made by any Obligor under any of the Loan Documents shall prove to be
false or misleading in any material respect when furnished or made;

             (c)         Borrowers or Borrowers' Agent shall fail to provide any
certificate, report or other information which it is required to provide
pursuant to Section 8.3 or Section 8.9 on the date specified in Section 8.3 or
Section 8.9; provided that unless Borrowers and Borrowers' Agent have previously
failed to provide any required certificate, report or other information by the
required date on two prior occasions within the preceding 12 months such failure
shall be considered an Event of Default only if Borrowers and Borrowers' Agent
fail to provide such certificate, report or other information within five
Business Days (two Business Days with respect to Section 8.9(a)) of the earlier
of (i) the date an officer of Borrower has knowledge of the failure to so
provide such certificate, report or other information, or (ii) the date
Administrative Lender, at the request of a Lender, notifies Borrowers' Agent of
such failure;

             (d)        any default by Borrowers in the performance of or
compliance with any obligation, agreement or other provision contained in
Sections 5.2(a), 8.5, 8.10, 8.11, 8.12, 8.14, 8.16, 8.17, 9.1, 9.2, 9.3, 9.4,
9.5, 9.6 and 9.12 and contained in Article X;

             (e)         any default by any Obligor in the performance of or
compliance with any obligation, agreement or other provision contained in any
Loan Document (other than those referred to in subsections (a) through (d)
above) for 30 days after notice thereof has been given to Borrowers' Agent by
Administrative Lender;

             (f)         any breach(es) by any Obligor in the payment or
performance of any other obligation(s) under the terms of any contract(s) or
instrument(s) (other than any of the Loan Documents) evidencing Indebtedness in
excess of $5,000,000 in the aggregate if such breach(es) has/have not been cured
to the satisfaction of the affected creditor(s) or waived by such creditor(s)
within any applicable cure period provided under the contract(s) or
instrument(s);

             (g)        any judgment(s) or order(s) for the payment of money in
excess of $5,000,000 in the aggregate shall be rendered against one or more
Obligors and Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment or order; or (ii) there shall
be any period of 10 consecutive days during which a stay of enforcement of any
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect;

             (h)        any Obligor becomes insolvent, or suffers or consents to
or applies for the appointment of a receiver, trustee, custodian or liquidator
of itself or any of its property, or is generally unable to or fails to pay its
debts as they become due, or makes a general assignment for the benefit of
creditors; any Obligor files a voluntary petition in bankruptcy, or seeks to
effect a plan or other arrangement with creditors or any other relief under the
Bankruptcy Code or under any state or other Federal law granting relief to
debtors, whether now or hereafter in effect; or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
Federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against any Obligor and is not dismissed, stayed or
vacated within 60 days thereafter or any Obligor files an answer admitting the
jurisdiction of the court and the material allegations of any such involuntary
petition; any Obligor is adjudicated a bankrupt, or an order for relief is
entered by any court of competent jurisdiction under the Bankruptcy Code or any
other applicable state or Federal law relating to bankruptcy, reorganization or
other relief for debtors; or any Obligor takes any corporate, partnership or
company action authorizing, or in furtherance of, any of the foregoing;

             (i)          if any of the following events occur:  (1) any Plan
incurs any "accumulated funding deficiency" (as defined in ERISA) whether waived
or not, (2) Parent or any affiliate of Parent engages in any "prohibited
transaction" (as defined in ERISA), (3) any Plan is terminated, (4) a trustee is
appointed by an appropriate United States district court to administer any Plan,
or (5) the PBGC institutes proceedings to terminate any Plan or to appoint a
trustee to administer any Plan;

             (j)          the dissolution or liquidation of any Obligor, or any
Obligor or its directors or stockholders shall take action seeking to effect the
dissolution or liquidation of any Obligor;

             (k)         any Change in Control; or

             (l)          any Loan Document, or any Lien granted thereunder,
shall (except in accordance with its terms), in whole or in part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation of any Obligor party thereto; any Obligor shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability; or any Lien securing any Obligation shall, in whole or in
part, cease to be a perfected first priority Lien, subject only to those
exceptions expressly permitted by such Loan Document.

11.2     REMEDIES

             (a)         During the continuance of any Event of Default (other
than an Event of Default referred to in Section 11.1(h)), Administrative Lender
may, with the consent of the Required Lenders, or shall, upon instructions from
the Required Lenders, by notice to Borrowers' Agent, (i) terminate the
obligations of Lenders to extend any further credit under any of the Loan
Documents, and (ii) declare all or any part of the Obligations to be immediately
due and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrowers, and/or take such
enforcement action as is permitted under this Section.  Upon the occurrence or
existence of any Event of Default described in Section 11.1(h), immediately and
without notice, (A) the obligations, if any, of Lenders to extend any further
credit under any of the Loan Documents shall automatically cease and terminate,
and (B) all indebtedness of Borrowers under the Loan Documents shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrowers.  Immediately after taking any action under this Section,
Administrative Lender shall notify each Lender of such action.

             (b)        During the continuance of an Event of Default,
Administrative Lender, in addition to any other rights and remedies contained in
the Loan Documents, shall have all of the rights and remedies of a secured party
under the Code and all other applicable law, all of which rights and remedies
shall be cumulative and nonexclusive to the extent permitted by law. 
Administrative Lender may cause the Collateral to remain on Borrower's premises,
at Borrowers' expense, pending sale or other disposition thereof. 
Administrative Lender shall have the right to conduct such sales on Borrower's
premises or elsewhere, at Borrowers' expense, on such occasion(s) as
Administrative Lender may see fit, and Borrowers, at Administrative Lender's
request, will, at Borrowers' expense, assemble the Collateral and make it
available to Administrative Lender at such place(s) as Administrative Lender may
reasonably designate from time to time.  Any sale, lease or other disposition by
Administrative Lender of the Collateral, or any part thereof, may be for cash or
other value.  Borrowers shall execute and deliver, or cause to be executed and
delivered, such instruments, documents, assignments, deeds, waivers,
certificates and affidavits and take such further action as Administrative
Lender shall reasonably require in connection with such sale, and Borrower
hereby constitutes Administrative Lender as its attorney-in-fact to execute any
such instrument, document, assignment, deed, waiver, certificate or affidavit on
behalf of Borrower and in its name.  At any sale of the Collateral, the
Collateral to be sold may be sold in one lot as an entirety or in separate lots
as Administrative Lender may determine.  Administrative Lender shall not be
obligated to make any sale of any Collateral if it determines not to do so,
regardless of the fact that notice of sale was given.  Administrative Lender
may, without notice or publication, adjourn any public or private sale or cause
the sale to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which it is so adjourned.  In case any sale of Collateral is made
on credit or for future delivery, the Collateral so sold may be retained by
Administrative Lender until the sale price is paid, but Administrative Lender
shall not incur any liability if any purchaser fails to pay for any Collateral
so sold and, in case of any such failure, such Collateral may be sold again.  At
any public sale, any Lender (i) may bid for or purchase the Collateral offered
for sale free (to the extent permitted by law) from any rights of redemption,
stay or appraisal on the part of Borrower with respect to the Collateral, (ii)
make payment on account thereof by using any claim then due and payable to such
Lender from Borrower as a credit against the purchase price, and (iii) upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to Borrower therefor.  Borrowers acknowledge that
portions of the Collateral may be difficult to preserve and dispose of and may
be subject to complex maintenance and management; accordingly, Administrative
Lender shall have the widest possible latitude in the exercise of its rights and
remedies hereunder.

             (c)         Administrative Lender is hereby granted a license and
right to use, without charge upon the occurrence and during the continuance of
an Event of Default and until the Obligations are fully and finally paid in cash
and the Commitments terminated, Borrowers' labels, patents, copyrights, rights
of use of any name, trade secrets, trade names, trademarks, service marks,
advertising material, General Intangibles and any other property of a similar
nature in completing the production, advertising for sale and sale of any
Collateral.

             (d)        Any notice required to be given by Administrative Lender
with respect to any of the Collateral, which notice is given pursuant to
Section 13.1 and deemed received pursuant to Section 13.1 at least five Business
Days before a sale, lease, disposition or other intended action by
Administrative Lender with respect to any of the Collateral, shall constitute
fair and reasonable notice to Borrowers of any such action.  A public sale in
the following fashion shall be conclusively presumed to be reasonable:  (i) the
sale is held in a county where any part of the Collateral is located or in which
Borrower has a place of business; (ii) the sale is conducted by auction, but it
need not be by a professional auctioneer; (iii) any Collateral is sold as is and
without any preparation for sale; and (iv) Borrowers' Agent is given notice of
such public sale pursuant to the preceding sentence.

             (e)         Upon the occurrence and during the continuance of an
Event of Default, Administrative Lender shall have, with respect to Rights to
Payment, all rights and powers to:  (i) direct any and all account debtors to
make all payments in respect of the Rights to Payment directly to Administrative
Lender or otherwise demand payment of any or all of the Rights to Payment;
(ii) enforce payment of any or all of the Rights to Payment by legal proceedings
or otherwise; (iii) exercise Borrower's rights and remedies with respect to any
actions or proceedings brought to collect a Right to Payment; (iv) sell or
assign any Right to Payment upon such terms, for such amount and at such time or
times as Administrative Lender deems advisable; (v) settle, adjust, compromise,
extend or renew a Right to Payment; (vi) discharge or release any Right to
Payment; and (vii) prepare, file and sign Borrower's name on any proof of claim
in bankruptcy or any similar document against an account debtor, and to
otherwise exercise the rights granted herein.

             (f)         Administrative Lender shall have no obligation (i) to
preserve any rights to the Collateral against any Person, (ii) to make any
demand upon or pursue or exhaust any rights or remedies against Borrowers or
others with respect to payment of the Obligations, (iii) to pursue or exhaust
any rights or remedies with respect to any of the Collateral or any other
security for the Obligations, or (iv) to marshal any assets in favor of Borrower
or any other Person against or in payment of any or all of the Obligations.

             (g)        Borrowers recognize that federal and/or state securities
and other laws may limit the flexibility desired to achieve an otherwise
commercially reasonable disposition of Collateral, and in the event of potential
conflict between such laws and what in other circumstances might constitute
commercial reasonableness, it is intended that consideration of such laws will
prevail over attempts to achieve such commercial reasonableness.  In connection
with any sale or other disposition of Collateral, compliance by Administrative
Lender with the written advice of its counsel concerning the potential effect of
any such law will not be cause for Borrower, or any other Person, to claim that
such sale or other disposition was not commercially reasonable.

             (h)        Borrowers shall pay to Administrative Lender (for
distribution to Lenders, as appropriate), on demand and as part of the
Obligations, all costs and expenses, including court costs and costs of sale,
incurred by Administrative Lender or any Lender in exercising any of its rights
or remedies hereunder, and all costs and expenses incurred in connection with
any review of any part of the Collateral.

11.3     ADMINISTRATIVE LENDER AS BORROWERS' ATTORNEY

             Borrower hereby appoints Administrative Lender or any other Person
whom Administrative Lender may designate, as Borrower's attorney, with power
during the continuation of an Event of Default:  to indorse Borrower's name on
any checks, notes, acceptances, money orders, drafts or other forms of payment
or security that may come into Administrative Lender's possession; to sign
Borrower's name on any invoice or bill of lading relating to any Right to
Payment, on drafts against customers, on schedules and assignments of Rights to
Payment, on notices of assignment, financing statements and other public
records, and on notices to customers; to notify the post office authorities to
change the address for delivery of Borrower's mail to an address designated by
Administrative Lender; to receive, open and process all mail addressed to
Borrower; to ask for, demand, sue for, collect, receive, receipt and give
aquittance for any and all moneys due or to become due with respect to any
Collateral; to settle, compromise, prosecute or defend any action, claim or
proceeding with respect to Collateral; to sell, assign, pledge, transfer and
make any agreement with respect to or otherwise deal with the Collateral; and to
do all things necessary to perfect Administrative Lender's security interest in
the Collateral, to preserve and protect the Collateral and to otherwise carry
out this Agreement; provided, however, that nothing contained in this Section
will be construed as requiring or obligating Administrative Lender to take any
action.  Provided Administrative Lender acts in a reasonable manner, Borrower
ratifies and approves all acts of such attorney, and neither Administrative
Lender nor the attorney will be liable for any acts or omissions nor for any
error of judgment or mistake of fact or law.  This power being coupled with an
interest is irrevocable until the Obligations have been fully satisfied and
indefeasibly paid in cash and the Commitments terminated.

ARTICLE XII.  ADMINISTRATIVE LENDER

12.1     ACTIONS

             Each Lender hereby appoints U.S. Bank as Administrative Lender and
authorizes U.S. Bank to perform the functions of Administrative Lender under the
Loan Documents.  Each Lender authorizes Administrative Lender to act on behalf
of such Lender under the Loan Documents and, in the absence of other written
instructions from the Required Lenders received from time to time by
Administrative Lender (with respect to which Administrative Lender agrees that
it will comply, except as otherwise provided in this Section or as otherwise
advised by counsel), to exercise such powers thereunder as are specifically
delegated to or required of Administrative Lender by the terms thereof, together
with such powers as may be reasonably incidental thereto.  Each Lender hereby
indemnifies (which indemnity shall survive any termination of this Agreement)
Administrative Lender ratably from and against any and all liabilities,
obligations, losses, damages, claims, costs or expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
Administrative Lender in any way relating to or arising out of the Loan
Documents, including reasonable attorneys' fees (whether incurred at the trial
or appellate level, in an arbitration or administrative proceeding, in
bankruptcy, (including, without limitation, any adversary proceeding, contested
matter or motion) or otherwise), and as to which Administrative Lender is not
reimbursed by Borrowers; provided, however, that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
claims, costs or expenses which are determined by a court of competent
jurisdiction in a final proceeding to have resulted solely from Administrative
Lender's gross negligence or willful misconduct.  Administrative Lender shall
not be required to take any action under any Loan Document, or to prosecute or
defend any suit in respect of any Loan Document, unless it is indemnified
hereunder to its satisfaction.  If any indemnity in favor of Administrative
Lender shall be or become, in Administrative Lender's determination, inadequate,
Administrative Lender may call for additional indemnification from Lenders and
cease to do the acts indemnified against hereunder until such additional
indemnity is given.

12.2     RELIANCE BY ADMINISTRATIVE LENDER

             Administrative Lender shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, fax, or
telex) or telephonic notice believed by it in Good Faith to be genuine and
correct and to have been signed, sent or made by or on behalf of the proper
person or persons, and upon advice and statements of legal counsel (including
Borrower's counsel), independent accountants and other experts selected by
Administrative Lender with reasonable care.  As to any matters not expressly
provided for by this Agreement, Administrative Lender shall not be required to
take any action or exercise any discretion, but shall be required to act or to
refrain from acting upon instructions of the Required Lenders and shall in all
cases be fully protected by Lenders in acting, or in refraining from acting,
under any Loan Document in accordance with the instructions of the Required
Lenders, and such instructions of the Required Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Lenders.

12.3     EXCULPATION

             Neither Administrative Lender nor any of its directors, officers,
employees or agents shall be liable to any Lender for any action taken or
omitted to be taken by it under any Loan Document, or in connection herewith or
therewith, except for its own willful misconduct or gross negligence, nor
responsible for any recitals or warranties therein, nor for the effectiveness,
enforceability, validity or due execution of any Loan Document, nor for the
creation, perfection or priority of any Liens purported to be created by any
Loan Document, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, nor to make any inquiry respecting the
performance by Obligors of their obligations under any Loan Document.  Any such
inquiry which may be made by Administrative Lender shall not obligate it to make
any further inquiry or to take any action.  Administrative Lender shall be
entitled to rely upon advice of counsel concerning legal matters and upon any
notice, consent, certificate, statement or writing which Administrative Lender
believes to be genuine and to have been presented by a proper Person.

12.4     SUCCESSOR

             Administrative Lender may resign as such at any time upon at least
30 days prior notice to Borrowers' Agent and all Lenders.  If Administrative
Lender at any time shall resign, the Required Lenders may appoint another Lender
as a successor Administrative Lender which shall thereupon become Administrative
Lender hereunder.  If no successor Administrative Lender shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Lender's giving notice of
resignation, then the retiring Administrative Lender may, on behalf of Lenders,
appoint a successor Administrative Lender, which shall be one of the Lenders or
a commercial banking institution organized under the laws of the United States
(or any State thereof) or a U.S. branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least
$500,000,000.  Upon the acceptance of any appointment as Administrative Lender
hereunder by a successor Administrative Lender, such successor Administrative
Lender shall give Borrowers' Agent notice of such acceptance, shall be entitled
to receive from the retiring Administrative Lender such documents of transfer
and assignment as such successor Administrative Lender may reasonably request,
and shall thereupon succeed to and become vested with all rights, powers,
privileges and duties of the retiring Administrative Lender, and the retiring
Administrative Lender shall be discharged from its duties and obligations under
the Loan Documents.  After any retiring Administrative Lender's resignation
hereunder as Administrative Lender, the provisions of (a) this Article XII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Lender under this Agreement; and (b) Section 13.2 and
Section 13.3 shall continue to inure to its benefit.

12.5     LOANS BY U.S. BANK

             U.S. Bank shall have the same rights and powers with respect to the
Loans made by it or any of its affiliates as any other Lender and may exercise
such rights and powers as if it were not Administrative Lender.  U.S. Bank and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with any Borrower or Subsidiary or affiliate of Borrower as
if U.S. Bank were not the Administrative Lender.

12.6     CREDIT DECISIONS

             Each Lender acknowledges that it has made its own credit decision
to extend its commitments hereunder independently of Administrative Lender and
each other Lender, and based on such Lender's review of the financial
information of Borrowers, this Agreement, the other Loan Documents (the terms
and provisions of which being satisfactory to such Lender) and such other
documents, information and investigations as such Lender has deemed
appropriate.  Each Lender also acknowledges that it will continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under the Loan Document independently of
Administrative Lender and each other Lender and based on such other documents,
information and investigations as it shall deem appropriate at any time.

ARTICLE XIII.  MISCELLANEOUS

13.1     NOTICES

             Except as specified otherwise herein, all notices, requests and
demands which any party is required or may desire to give to any other party
under this Agreement must be in writing.  Each notice to be given to
Administrative Lender or any Lender shall be addressed to Administrative Lender
and each Lender at its address or fax number set forth as the "Address for
Notices" for Administrative Lender or such Lender in Schedule I hereto, or to
such other address or fax number as Administrative Lender or any Lender may
designate for itself by notice to all other parties.  Each notice to be given to
Borrowers' Agent or Borrower shall be addressed to Borrowers' Agent at the
following address or fax number:

To Borrowers' Agent: Monaco Coach Corporation   91320 Industrial Way   Coburg,
Oregon  97408   Attn:  Chief Financial Officer   Fax:  (541) 302-3835

or to such other address or fax number as Borrowers' Agent may designate for
itself by notice to all other parties.  Each such notice, request and demand
shall be deemed given or made as follows:  (a) three Business Days following
deposit in the United States mails, with first class postage prepaid, (b) the
next Business Day after such notice was delivered to a regularly scheduled
overnight delivery, or (c) upon receipt of notice given by fax, mailgram,
telegram, telex, or personal delivery.

13.2     COSTS, EXPENSES, ATTORNEYS' FEES

             Borrowers shall pay immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (whether incurred at the trial or appellate level, in an arbitration or
administrative proceeding, in bankruptcy (including, without limitation, any
adversary proceeding, contested matter or motion) or otherwise), incurred by
Administrative Lender and/or any Lender in connection with (a) the negotiation
and preparation of the Loan Documents, (b) the enforcement, preservation or
protection (or attempted enforcement, preservation or protection) of
Administrative Lender's and/or any Lender's rights (except in a dispute solely
between Lenders), including, without limitation, periodic collateral
examinations, and/or the collection of any amounts which become due under any of
the Loan Documents, and (c) the prosecution or defense of any action in any way
related to any of the Loan Documents, including without limitation, any action
for declaratory relief, and including any of the foregoing incurred in
connection with any bankruptcy proceeding relating to Borrower.

13.3     INDEMNIFICATION

             (a)         To the fullest extent permitted by law, Borrowers
hereby agree to protect, indemnify, defend and hold harmless each of
Administrative Lender and Lenders and each of their respective officers,
directors, shareholders, employees, agents, attorneys and affiliates
(collectively, "Indemnitees") from and against any liabilities, losses, damages
or expenses of any kind or nature and from any suits, claims or demands
(including in respect of or for reasonable attorneys' fees (whether incurred at
the trial or appellate level, in an arbitration or administrative proceeding, in
bankruptcy (including, without limitation, any adversary proceeding, contested
matter or motion) or otherwise) and other expenses, including the allocated
costs and expenses of internal counsel) arising on account of or in connection
with any matter or thing or action or failure to act by Indemnitees, or any of
them, arising out of or relating to any Loan Document, including without
limitation any use by Borrower of any proceeds of credit advanced, except to the
extent such liability arises from the willful misconduct or gross negligence of
the Indemnitees (collectively, the "Indemnified Liabilities").

             (b)        Upon receiving knowledge of any suit, claim or demand
asserted by a third party that Administrative Lender and/or any Lender believes
is covered by this indemnity, such Indemnitee shall give Borrowers' Agent notice
of the matter and an opportunity to defend it, at Borrowers' sole cost and
expense, with legal counsel satisfactory to such Lender.  Such Lender may also
require Borrowers to defend the matter.  Any failure or delay of such Lender to
notify Borrowers' Agent of any such suit, claim or demand shall not relieve
Borrowers of their obligations under this Section, but shall reduce such
obligations to the extent of any increase in those obligations caused solely by
an unreasonable failure or delay in providing such notice.  Borrowers may not
settle or otherwise compromise any claim with respect to any Indemnified
Liability unless the settlement includes an unconditional release of the
Indemnitee from all liability on claims that are the subject of such settlement
and may not settle or otherwise compromise any claim with respect to any
Indemnified Liability, other than a claim for money damages, without the prior
written consent of the Indemnitee, which consent shall not be unreasonably
withheld.

             (c)         If and to the extent that the foregoing undertaking may
be unenforceable for any reason Borrowers shall make the maximum contribution
permissible under applicable law to the payment and satisfaction of each of the
Indemnified Liabilities.

             (d)        This Section shall survive the payment in full and
performance of all of Borrowers' other Obligations.

13.4     WAIVERS, AMENDMENTS

             Any term, covenant, agreement or condition of any Loan Document may
be amended or waived if such amendment or waiver is in writing and is signed by
the Required Lenders (or by Administrative Lender with written consent of the
Required Lenders), Borrowers' Agent and any other party thereto; provided,
however, that any amendment, waiver or consent which affects the rights or
duties of Administrative Lender, L/C Bank or Swingline Lender must be in writing
and be signed also by the affected Administrative Lender, L/C Bank or Swingline
Lender; and provided further, that any amendment, waiver or consent which
effects any of the following changes must be in writing and signed by all
Lenders (or by Administrative Lender with the written consent of all Lenders):
(a) increases the maximum amount of credit available hereunder; (b) extends the
maturity date of any Loan; (c) reduces the principal of, or interest (including
default rate interest) on, any Loan or any fees or other amounts payable for the
account of Lenders hereunder; (d) postpones or conditions any date fixed for any
payment of the principal of, or interest on, any Loan or any fees or other
amounts payable for the account of Lenders hereunder; (e) waives or amends this
Section; (f) amends the definition of Required Lenders or any provision of this
Agreement requiring approval of the Required Lenders or some other specified
amount of Lenders; (g) increases or decreases the commitment or the Ratable
Portion of any Lender (other than through an assignment under Section 13.5);
(h) waives any of the conditions set forth in Article VII; (i) releases any
material Collateral; or (j) amends any guaranty of the Obligations (or releases
any guarantor of is obligations thereunder.  Unless otherwise specified in such
waiver or consent, a waiver or consent given hereunder shall be effective only
in the specific instance and for the specific purpose for which given.

13.5     SUCCESSORS AND ASSIGNS

             (a)         Binding Effect.  The Loan Documents shall be binding
upon and inure to the benefit of Borrowers, Administrative Lender, Lenders and
their respective successors and permitted assigns, except that Borrower may not
assign or transfer any of its rights or obligations under any Loan Document
without the prior written consent of Administrative Lender and each Lender.  All
references in this Agreement to any Person shall be deemed to include all
successors and assigns of such Person.

             (b)        Participations.  Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks or other financial institutions ("Participants") participating
interests in any obligations owing to such Lender under the Loan Documents.  In
the event of any such sale, (i) such Lender's obligations under the Loan
Documents to the other parties to the Loan Documents shall remain unchanged,
(ii) such Lender shall remain solely responsible for the performance thereof and
(iii) Borrowers, Borrowers' Agent and Administrative Lender shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under the Loan Documents.  Participants shall have no
rights under the Loan Documents except as provided below.  No Lender shall sell
any participating interest under which the Participant shall have any right to
vote on any amendment, consent or waiver of this Agreement or any other Loan
Document; provided, however, that any agreement under which any Lender sells a
participating interest to a Participant may require the selling Lender to obtain
the consent of such Participant in order for such Lender to agree or consent to
any amendment of a type specified in items (a)-(i) of Section 13.4.  No
agreement under which any Lender sells a participating interest to a Participant
may permit the Participant to transfer, pledge, assign, sell participations in
or otherwise encumber its participating interest.  If any amount outstanding
under the Loan Documents is due and unpaid, each Participant shall have all the
rights of a "Lender" under Section 13.6 in respect of its participating interest
in amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the Loan
Documents; provided, however, that such rights of setoff shall be subject to the
obligation of such Participant to share with Lenders, and Lenders agree to share
with such Participant, as provided in Section 3.8(b) hereof.  Borrowers also
agree that any Lender that has transferred all or part of its interests in the
Obligations to one or more Participants shall, notwithstanding any such
transfer, be entitled to the full benefits accorded such Lender under Sections
3.9 and 3.11 hereof, as if such Lender had not made such transfer.  Without
limiting the foregoing, no Participant shall be entitled to costs, expenses or
attorneys' fees under Section 13.2 or Section 13.3.

             (c)         Assignments.  Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time, sell and assign
to any Lender, any affiliate of a Lender or any other bank or financial
institution (individually, an "Assignee") all or any portion of its rights and
obligations under the Loan Documents (such a sale and assignment to be referred
to herein as an "Assignment") pursuant to an Assignment and Assumption Agreement
in the form of Exhibit G attached hereto (an "Assignment Agreement") executed by
each Assignee and such assignor Lender (an "Assignor") and delivered to
Administrative Lender for its acceptance and recording in the Register (as
defined below); provided, however, that:  (i) each Assignment shall be in a
minimum amount of $5,000,000; (ii) if the Assignment is not an assignment of
Assignor's entire commitment, Assignor maintains a minimum commitment of
$5,000,000; and (iii) each Assignment which is not to a Lender or an affiliate
thereof, shall be made only with the written consent of Administrative Lender
(and, in the absence of a Default, Borrowers' Agent), which consent(s) shall not
be unreasonably withheld.  Upon the execution, delivery, acceptance and
recording of each Assignment Agreement, from and after the effective date set
forth therein, (A) each Assignee shall be a Lender with a commitment as set
forth in Section 1 of such Assignment Agreement and shall have the rights,
duties and obligations of a Lender under the Loan Documents, and (B) the
Assignor shall be a Lender with a commitment as set forth in Section 1 of such
Assignment Agreement, or, if the commitment of the Assignor has been reduced to
zero, the Assignor shall cease to be a Lender; provided, however, that each
Assignor shall nevertheless be entitled to the indemnification rights contained
in Section 13.3 hereof for any events, acts or omissions occurring before the
effective date of its Assignment.  Each Assignment Agreement shall be deemed to
amend Schedule I hereto to the extent necessary to reflect the addition of each
Assignee and the resulting adjustment of commitments arising from the purchase
by each Assignee of all or a portion of the rights and obligations of an
Assignor under this Agreement and the other Loan Documents.

             (d)        Register.  Administrative Lender shall maintain at
Administrative Lender's Office a copy of each Assignment Agreement delivered to
and accepted by Administrative Lender and a register ("Register") for the
recordation of the names and addresses of Lenders and the commitment of each
Lender from time to time.  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and Borrowers, Administrative
Lender and Lenders may treat each entity whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by Borrowers' Agent or any Lender at any reasonable
time and from time to time upon reasonable prior notice.

             (e)         Registration.  Upon its receipt of an Assignment
Agreement executed by an Assignor and an Assignee (and, in the case of an
Assignee that is not then a Lender or an affiliate of a Lender, by Borrowers'
Agent and Administrative Lender) together with payment by such Assignee to
Administrative Lender of a registration and processing fee of $3,500,
Administrative Lender shall (i) promptly accept such Assignment Agreement and
(ii) on the effective date of such Assignment record the information contained
therein in the Register and give notice of such acceptance and recordation to
Lenders and Borrowers' Agent.  Administrative Lender may, from time to time at
its election, prepare and deliver to Lenders and Borrowers' Agent a revised
Schedule I reflecting the names, addresses and respective commitments of all
Lenders then parties hereto.

             (f)         Federal Reserve Bank.  Notwithstanding the foregoing
provisions of this Section, any Lender may at any time pledge or assign all or
any portion of such Lender's rights under this Agreement and the other Loan
Documents to a Federal Reserve Bank; provided, however, that no such pledge or
assignment will release such Lender from such Lender's obligations hereunder or
under any other Loan Document.

13.6     SETOFF

             In addition to any rights and remedies of Lenders provided by law,
each Lender shall have the right, with the prior consent of Administrative
Lender (which consent will not be unreasonably withheld) but without prior
notice to Borrower, any such notice being expressly waived by Borrower to the
extent permitted by applicable law, during the continuance of an Event of
Default to setoff and apply against any indebtedness, whether matured or
unmatured, of Borrower to such Lender any amount owing from such Lender or any
affiliate thereof to Borrower at any time during the continuation of an Event of
Default.  This right of setoff may be exercised by such Lender against Borrower
or against any trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver or execution, judgment or attachment creditor of
Borrower or against anyone else claiming through or against Borrower or such
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of setoff shall not have been exercised
by such Lender prior to the occurrence of an Event of Default.  Each Lender
agrees promptly to notify Borrower after any such setoff and application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

13.7     NO WAIVER; CUMULATIVE REMEDIES

             No failure on the part of Administrative Lender or any Lender to
exercise, and no delay in exercising, any right, power, privilege or remedy
under any Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any such right, power, privilege or remedy preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege or remedy.  The rights and remedies under the Loan Documents are
cumulative and not exclusive of any rights, powers, privileges and remedies that
may otherwise be available to Administrative Lender or any Lender.

13.8     ENTIRE AGREEMENT

             The Loan Documents constitute the entire agreement among Borrowers,
Administrative Lender and Lenders with respect to the Loans and the Letters of
Credit and supersede all prior negotiations, communications, discussions,
correspondence and agreements concerning the subject matter hereof, except that
the US Bank commitment letter addressed to Parent dated December 13, 2000
remains effective with respect to the term loan referenced therein and with
respect to pricing changes to be made regarding the credit provided herein if
the term loan contemplated by the commitment letter is made.  This Agreement
cannot be changed orally or by the conduct of the parties and may be amended or
modified only in writing signed by the party against him enforcement is sought.

13.9     NO THIRD PARTY BENEFICIARIES

             This Agreement is made and entered into for the sole protection and
benefit of the parties hereto and their respective permitted successors and
assigns, and no other person or entity shall be a third party beneficiary of, or
have any direct or indirect cause of action or claim in connection with, this
Agreement or any other of the Loan Documents to which it is not a party.

13.10   CONFIDENTIALITY

             Lenders shall hold all non-public information (which has been
identified as such by Borrowers' Agent) obtained pursuant to the requirements of
this Agreement in accordance with their customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices and in any event may make disclosure to any of their
examiners, affiliates, outside auditors, counsel and other professional advisors
in connection with this Agreement or as reasonably required by any bona fide
transferee, participant or assignee or as required or requested by any
Governmental Authority or pursuant to legal process; provided, however, that
(a) unless specifically prohibited by applicable law or court order, each Lender
shall notify Borrowers' Agent of any request by any Governmental Authority
(other than any such request in connection with an examination of the financial
condition of such Lender by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information, (b) prior
to any such disclosure pursuant to this Section, each Lender shall require any
such bona fide transferee, participant and assignee receiving a disclosure of
non-public information to agree in writing (i) to be bound by this Section and
(ii) to require such Person to require any other Person to whom such Person
discloses such non-public information to be similarly bound by this Section, and
(c) except as may be required by an order of a court of competent jurisdiction
and to the extent set forth therein, no Lender shall be obligated or required to
return any materials furnished by any Borrower or Subsidiary.

13.11   TIME

             Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.

13.12   SEVERABILITY OF PROVISIONS

             If any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or any remaining provisions of this Agreement.

13.13   GOVERNING LAW

             This Agreement shall be governed by and construed in accordance
with the laws of the State of Oregon.

13.14   SUBMISSION TO JURISDICTION

             EACH OF BORROWER, ADMINISTRATIVE LENDER AND LENDERS HEREBY:  (A)
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF OREGON AND
THE FEDERAL COURTS OF THE UNITED STATES FOR THE DISTRICT OF OREGON FOR THE
PURPOSE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE
LOAN DOCUMENTS; (B) AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS; (C) IRREVOCABLY WAIVES
(TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT NOW OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY OF THE FOREGOING COURTS, AND ANY OBJECTION ON THE GROUND THAT ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM; AND (D) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PERMITTED BY LAW.

13.15   WAIVER OF JURY TRIAL

             EACH OF BORROWER, ADMINISTRATIVE LENDER AND LENDERS, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION IN ANY
WAY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS OR EVENTS REFERENCED HEREIN OR THEREIN OR
CONTEMPLATED HEREBY OR THEREBY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS OR OTHERWISE.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND/OR ANY OTHER OF THE
LOAN DOCUMENTS.  A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN
EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND THE CONSENT TO TRIAL BY
COURT.

13.16   COUNTERPARTS

             This Agreement may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes.  Delivery of an
executed signature page of this Agreement by fax shall be effective as delivery
of a manually executed counterpart hereof.

13.17   OREGON STATUTORY NOTICE

             UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY
LENDER AFTER OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH
ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
THE LENDER TO BE ENFORCEABLE.

 

             IN WITNESS WHEREOF, this Amended and Restated Credit Agreement has
been duly executed as of the date first written above.

  MONACO COACH CORPORATION           By:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

                ROYALE COACH BY MONACO, INC.           By:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

       

            

  MCC ACQUISITION CORPORATION           By:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

                U.S. BANK NATIONAL ASSOCIATION           By:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

       

 

SCHEDULE I

1.  LENDERS:

U.S. BANK NATIONAL ASSOCIATION

      REVOLVING LOAN COMMITMENT: $50,000,000 (100%)

 

Applicable Lending Office:   U.S. Bank National Association
Oregon Commercial Banking
800 Willamette Street, 3rd Floor
PO Box 10553
Eugene, Oregon  97440
Attn:  Ken Carson

Telephone:  (541) 465-4127
Fax:  (541) 342-6712       Address for Notices:   U.S. Bank National Association
Oregon Commercial Banking
800 Willamette Street, 3rd Floor
PO Box 10553
Eugene, Oregon  97440
Attn:  Ken Carson

Telephone:  (541) 465-4127
Fax:  (541) 342-6712       Wiring Instructions:  

SCHEDULE II

Pricing Schedule

  Level I

--------------------------------------------------------------------------------

Level II

--------------------------------------------------------------------------------

Level III

--------------------------------------------------------------------------------

Level IV

--------------------------------------------------------------------------------

LIBOR Margin 175 150 125 100 Fee Percentage 30 25 20 15

             For purposes of this Pricing Schedule, the following terms have the
following meanings:

             "Level I" applies on any day if, on such day, the applicable
Leverage Ratio is 1.25:1 or greater.

             "Level II" applies on any day if, on such day, the applicable
Leverage Ratio is equal to or greater than 1.0:1 and less than 1.25:1.

             "Level III" applies on any day if, on such day, the applicable
Leverage Ratio is equal to or greater than 0.75:1 and less than 1.0:1.

             "Level IV" applies on any day if, on such day, the applicable
Leverage Ratio is less than 0.75:1.

             For purposes of this Pricing Schedule, the Leverage Ratio shall be
calculated once every quarter based on the financial information most recently
reported by Borrowers' Agent pursuant to Section 8.3 of the Agreement; provided,
however, that the Leverage Ratio shall not be computed on the financial
information most recently reported by Borrowers' Agent until the later of the
first day of the month after receipt of such information or five Business Days
after the receipt thereof, and if the most recent report required pursuant to
Section 8.3 has not been delivered, or if Administrative Lender reasonably
objects to the accuracy of such report within five Business Days after the
receipt thereof, the next higher Level from the Level then in effect shall apply
until such time as the delinquent report is delivered or Administrative Lender's
objections are resolved to Administrative Lender's reasonable satisfaction.

SCHEDULE III

Existing Letters of Credit

 

L/C Number: SLCPPDX00806
Type: Irrevocable Standby Letter of Credit
Beneficiary: Hartford Fire Insurance Company, Hartford CT
Amount: $500,000.00
Expiry: 8/28/01

L/C Number: SLCPPDX00807
Type: Irrevocable Standby Letter of Credit
Beneficiary: Connecticut Surety Insurance Agency, Inc., Hartford CT
Amount: $149,975.00
Expiry: 8/28/01

 

EXHIBIT A
TO
CREDIT AGREEMENT

Borrowing Base Certificate
of
Monaco Coach Corporation et al.

As of: ___________________

Aggregate RV A/R balance           Ineligible RV A/R:               Over 60 days
(  )             Excess concentration (  )             Cross-Ineligibles (  )  
          Affiliates (  )             International (  )             Other (  )
  Eligible A/R     85% of Eligible A/R                 50% of Eligible Raw
Materials     90% of Eligible Finished Goods     Chassis Accounts Payable (  )  
Inventory Availability           Borrowing Base     Outstanding Revolving Loans
  (  ) Outstanding Swing Loans   (  ) Outstanding Letters of Credit   (  )
Available Credit    

CERTIFICATE            

             The undersigned Chief Financial Officer of Monaco Coach Corporation
hereby certifies to Administrative Lender that:  (i) the foregoing information
is true, accurate and complete as of the close of business on ________, _____;
(ii) the undersigned is familiar with Borrowers' businesses and financial
affairs and has access to all of Borrowers' business records material to the
compilation and determination of the information set forth above; and (iii) this
Certificate is being delivered to Administrative Lender pursuant to the Credit
Agreement among Borrowers, U.S. Bank, National Association as Administrative
Lender, and the lenders named therein for the purpose of inducing Lenders to
extend credit to Borrowers.

DATED:  __________, ______.

  By:

--------------------------------------------------------------------------------

          Chief Financial Officer  

 

EXHIBIT B
TO
CREDIT AGREEMENT

 

FORM OF PROMISSORY NOTES

 

Revolving Loans Promissory Note

$50,000,000 January 12, 2001

 

             FOR VALUE RECEIVED, the undersigned, MONACO COACH CORPORATION, a
Delaware corporation, ROYALE COACH BY MONACO, INC., an Indiana corporation, and
MCC ACQUISITION CORPORATION, a Delaware corporation, (each individually referred
to as "Borrower" and all collectively referred to as "Borrowers") hereby jointly
and severally promise to pay to the order of U.S. BANK NATIONAL ASSOCIATION as
Administrative Lender for the ratable benefit of the Lenders ("Administrative
Lender") on the Maturity Date, or at such earlier time as is provided in that
certain Credit Agreement among Borrowers, U.S. Bank National Association (as
Administrative Lender) and the lenders named therein dated as of January 12,
2001, (as amended, modified or supplemented from time to time, the "Credit
Agreement"), the principal sum of Fifty Million Dollars ($50,000,000), or such
lesser amount as shall equal the aggregate outstanding principal balance of all
Revolving Loans made by Lenders to Borrowers pursuant to the Credit Agreement.

             This promissory note is one of the promissory notes referred to in,
and subject to the terms of, the Credit Agreement.  Capitalized terms used
herein shall have the respective meanings assigned to them in the Credit
Agreement.

             Borrower further promises to pay interest on the outstanding
principal balance hereof at the interest rates, and payable on the dates, set
forth in the Credit Agreement.  All payments of principal and interest hereunder
shall be made to Administrative Lender in lawful money of the United States and
in same day or immediately available funds.

             Administrative Lender is authorized but not required to record the
date and amount of each advance made hereunder, the date and amount of each
payment of principal and interest hereunder, and the resulting unpaid principal
balance hereof, in Administrative Lender's internal records, and any such
recordation shall be prima facie evidence of the accuracy of the information so
recorded; provided however, that Administrative Lender's failure to so record
such amounts shall not limit or otherwise affect Borrower's obligations
hereunder and under the Credit Agreement to repay the principal hereof and
interest hereon.

             Borrowers shall pay all costs of collection, including reasonable
attorneys' fees (whether incurred at the trial or appellate level, in an
arbitration or administrative proceeding, in bankruptcy (including, without
limitation, any adversary proceeding, contested matter or motion) or
otherwise).  No delay or failure on the part of Administrative Lender to
exercise any of its rights hereunder shall be deemed a waiver of such rights or
any other right of Administrative Lender nor shall any delay, omission or waiver
on any one occasion be deemed a bar to or waiver of such rights or any other
right on any future occasion.  Borrowers and every surety, indorser and
guarantor of this Note waive presentment, demand, protest, notice of intention
to accelerate, notice of acceleration, notice of nonpayment and all other
notices of every kind, and agree that their liability under this Note shall not
be affected by any renewal, postponement or extension in the time of payment
hereof, by any indulgence granted by any holder hereof with respect hereto, or
by any release or change in any security for the payment of this Note, and they
hereby consent to any and all renewals, extensions, indulgences, releases or
changes, regardless of the number of such renewals, extensions, indulgences,
releases or changes.

             The Credit Agreement provides, among other things, for acceleration
(which in certain cases shall be automatic) of the maturity hereof upon the
occurrence of certain stated events, in each case without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by Borrowers.

             Borrowers' obligations evidenced by this promissory note are
secured by the collateral described in the Loan Documents.  The Loan Documents
describe the rights of Administrative Lender with respect to the collateral.

             In the event of any conflict between the terms of this promissory
note and the terms of the Credit Agreement, the terms of the Credit Agreement
shall control.

             This promissory note shall be governed by and construed in
accordance with the laws of the State of Oregon.

             UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY
ANY LENDER OR ADMINISTRATIVE LENDER AFTER OCTOBER 3, 1989 CONCERNING LOANS AND
OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES
OR SECURED SOLELY BY THE BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS
CONSIDERATION AND BE SIGNED BY SUCH LENDER OR ADMINISTRATIVE LENDER TO BE
ENFORCEABLE.

      MONACO COACH CORPORATION   By:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

    ROYALE COACH BY MONACO, INC. MCC ACQUISITION CORPORATION By:

--------------------------------------------------------------------------------

By:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 

Swing Loans Promissory Note

$50,000,000 January 12, 2001

 

             FOR VALUE RECEIVED, MONACO COACH CORPORATION, a Delaware
corporation, ROYALE COACH BY MONACO, INC., an Indiana corporation, and MCC
ACQUISITION CORPORATION, a Delaware corporation, (each individually referred to
as "Borrower" and all collectively referred to as "Borrowers") hereby jointly
and severally promise to pay to the order of U.S. BANK NATIONAL ASSOCIATION
("Lender") on the Maturity Date, or at such earlier time as is provided in that
certain Credit Agreement among Borrowers, U.S. Bank National Association (as
Administrative Lender and as Swingline Lender) and the lenders named therein
dated as of January 12, 2001, (as amended, modified or supplemented from time to
time, the "Credit Agreement"), the principal sum of Fifty Million Dollars
($50,000,000), or such lesser amount as shall equal the aggregate outstanding
principal balance of all Swing Loans made by Lender to Borrowers pursuant to the
Credit Agreement.

             This promissory note is one of the promissory notes referred to in,
and subject to the terms of, the Credit Agreement.  Capitalized terms used
herein shall have the respective meanings assigned to them in the Credit
Agreement.

             Borrower further promises to pay interest on the outstanding
principal balance hereof at the interest rates, and payable on the dates, set
forth in the Credit Agreement.  All payments of principal and interest hereunder
shall be made to Administrative Lender in lawful money of the United States and
in same day or immediately available funds.

             Lender is authorized but not required to record the date and amount
of each advance made hereunder, the date and amount of each payment of principal
and interest hereunder, and the resulting unpaid principal balance hereof, in
Lender's internal records, and any such recordation shall be prima facie
evidence of the accuracy of the information so recorded; provided however, that
Lender's failure to so record such amounts shall not limit or otherwise affect
Borrower's obligations hereunder and under the Credit Agreement to repay the
principal hereof and interest hereon.

             Borrowers shall pay all costs of collection, including reasonable
attorneys' fees (whether incurred at the trial or appellate level, in an
arbitration or administrative proceeding, in bankruptcy (including, without
limitation, any adversary proceeding, contested matter or motion) or
otherwise).  No delay or failure on the part of Lender to exercise any of its
rights hereunder shall be deemed a waiver of such rights or any other right of
Lender nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or waiver of such rights or any other right on any future occasion. 
Borrowers and every surety, indorser and guarantor of this Note waive
presentment, demand, protest, notice of intention to accelerate, notice of
acceleration, notice of nonpayment and all other notices of every kind, and
agree that their liability under this Note shall not be affected by any renewal,
postponement or extension in the time of payment hereof, by any indulgence
granted by any holder hereof with respect hereto, or by any release or change in
any security for the payment of this Note, and they hereby consent to any and
all renewals, extensions, indulgences, releases or changes, regardless of the
number of such renewals, extensions, indulgences, releases or changes.

             The Credit Agreement provides, among other things, for acceleration
(which in certain cases shall be automatic) of the maturity hereof upon the
occurrence of certain stated events, in each case without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by Borrowers.

             Borrowers' obligations evidenced by this promissory note are
secured by the collateral described in the Loan Documents.  The Loan Documents
describe the rights of Administrative Lender, Lender and any other holder hereof
with respect to the collateral.

             In the event of any conflict between the terms of this promissory
note and the terms of the Credit Agreement, the terms of the Credit Agreement
shall control.

             This promissory note shall be governed by and construed in
accordance with the laws of the State of Oregon.

          UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY
LENDER AFTER OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH
ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
THE LENDER TO BE ENFORCEABLE.

  MONACO COACH CORPORATION   By:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

    ROYALE COACH BY MONACO, INC. MCC ACQUISITION CORPORATION By:

--------------------------------------------------------------------------------

By:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 

EXHIBIT C
TO
CREDIT AGREEMENT

Notice of Authorized Representatives

U.S. Bank National Association
Oregon Commercial Banking
800 Willamette Street, 3rd Floor
PO Box 10553
Eugene, Oregon  97440
Attn:  Ken Carson

             Reference is made to that certain Credit Agreement among Monaco
Coach Corporation, a Delaware corporation, Royale Coach By Monaco, Inc., an
Indiana corporation, and MCC Acquisition Corporation, a Delaware corporation,
(each individually referred to as a "Borrower" and all collectively referred to
as "Borrowers"), U.S. Bank National Association (as Administrative Lender) and
the lenders named therein dated as of January 12, 2001, (as amended, modified or
supplemented from time to time, the "Credit Agreement").  Capitalized terms used
herein shall have the respective meanings assigned to them in the Credit
Agreement.

             Borrowers' Agent hereby represents to Administrative Lender that
the following persons are the Authorized Representatives, as defined in the
Credit Agreement, and that the signatures opposite their names are their true
signatures:

Name and Office

--------------------------------------------------------------------------------

Signature

--------------------------------------------------------------------------------

                                                                           
                                                    
                                                                           
                                                    
                                                                              
                                                 
                                          

             Administrative Lender is authorized to rely on this Notice of
Authorized Representatives until such time, if any, as Borrowers' Agent has
delivered to Administrative Lender, and Administrative Lender has received, a
duly executed Notice of Authorized Representatives in substitution hereof.  This
Notice of Authorized Representatives cancels and supersedes any Notice of
Authorized Representatives at any time prior to the date hereof delivered by
Borrowers' Agent to Administrative Lender.

             IN WITNESS WHEREOF, Borrowers' Agent hereby confirms that it has
caused this Notice of Authorized Representatives to be duly executed as of
______________.

  MONACO COACH CORPORATION                 By:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

 

 

EXHIBIT D
TO
CREDIT AGREEMENT

Notice of Borrowing

U.S. Bank National Association
Oregon Commercial Banking
800 Willamette Street, 3rd Floor
PO Box 10553
Eugene, Oregon  97440
Attn:  Ken Carson

             Reference is made to that certain Credit Agreement among Monaco
Coach Corporation, a Delaware corporation, Royale Coach By Monaco, Inc., an
Indiana corporation, and MCC Acquisition Corporation, a Delaware corporation,
(each individually referred to as a "Borrower" and all collectively referred to
as "Borrowers"), U.S. Bank National Association (as Administrative Lender) and
the lenders named therein dated as of January 12, 2001, (as amended, modified or
supplemented from time to time, the "Credit Agreement").  Capitalized terms used
herein shall have the respective meanings assigned to them in the Credit
Agreement.

             1.          Pursuant to Section 3.1 of the Credit Agreement,
Borrowers' Agent, on behalf of Borrowers, hereby requests Revolving Loans upon
the following terms:

             (a)         The aggregate principal amount is to be $___________.

             (b)        The date of borrowing is to be _________.

             (c)         $________ of the Loans are to be Prime Rate Loans, and
$________ of the Loans are to be LIBOR Loans with a Fixed Rate Term of
_______________months.

             2.          Borrowers' Agent, on behalf of Borrowers, hereby
certifies to Administrative Lender and Lenders that, on the date of this Notice
of Borrowing and after giving effect to the requested disbursement (including
the use of the proceeds thereof):

             (a)         Borrowers' representations and warranties in the Loan
Documents are correct in all material respects as if made on the date hereof;

             (b)        no Default is continuing or would result from the
requested Loans being made; and

             (c)         no event or circumstance exists that can reasonably be
expected to have a Material Adverse Effect.

             The party signing below on behalf of Borrowers' Agent is an
Authorized Representative and has caused this Notice of Borrowing to be duly
executed on behalf of Borrowers as of ______________.

  MONACO COACH CORPORATION                 By:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

 

EXHIBIT E
TO
CREDIT AGREEMENT

Notice of Conversion or Continuation

 

U.S. Bank National Association
Oregon Commercial Banking
800 Willamette Street, 3rd Floor
PO Box 10553
Eugene, Oregon  97440
Attn:  Ken Carson

             Reference is made to that certain Credit Agreement among Monaco
Coach Corporation, a Delaware corporation, Royale Coach By Monaco, Inc., an
Indiana corporation, and MCC Acquisition Corporation, a Delaware corporation,
(each individually referred to as a "Borrower" and all collectively referred to
as "Borrowers"), U.S. Bank National Association (as Administrative Lender) and
the lenders named therein dated as of January 12, 2001, (as amended, modified or
supplemented from time to time, the "Credit Agreement").  Capitalized terms used
herein shall have the respective meanings assigned to them in the Credit
Agreement.

             1.          Pursuant to Section 3.5 of the Credit Agreement,
Borrowers' Agent, on behalf of Borrowers, hereby requests [the continuation of
all or part of outstanding LIBOR Loans with Fixed Rate Terms ending on
___________] [the conversion of all or part of its outstanding Prime Rate
Loans], as follows:

             (a)         The Loans to which this Notice applies are $_______ of
Revolving Loans.

             (b)        The effective date of continuation and/or conversion is
to be ___________.

             (c)         The aggregate amount of [said outstanding LIBOR Loans
that are Revolving Loans to be continued as] [said outstanding Prime Rate Loans
that are Revolving Loans to be converted to] LIBOR Loans, and each requested
Fixed Rate Term, are:

Amount

--------------------------------------------------------------------------------

Fixed Rate Term

--------------------------------------------------------------------------------

$                      months $                      months

             (d)        The aggregate amount of said outstanding LIBOR Loans
that are Revolving Loans to be continued as Prime Rate Loans is $___________.

             2.          Borrowers' Agent, on behalf of Borrowers, hereby
certifies to Administrative Lender and Lenders that, on the date of this Notice
of Conversion or Continuation, no Default has occurred and is continuing.

             The party signing below on behalf of Borrowers' Agent is an
Authorized Representative and has caused this Notice of Conversion or
Continuation to be duly executed on behalf of Borrowers as of _____________.

  MONACO COACH CORPORATION                 By:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

 

 

EXHIBIT F
TO
CREDIT AGREEMENT

Certificate of Chief Financial Officer

U.S. Bank National Association
Oregon Commercial Banking
800 Willamette Street, 3rd Floor
PO Box 10553
Eugene, Oregon  97440
Attn:  Ken Carson

and each Lender

             This certificate is furnished pursuant to Section 8.3 of that
certain Credit Agreement among Monaco Coach Corporation, a Delaware corporation,
Royale Coach By Monaco, Inc., an Indiana corporation, and MCC Acquisition
Corporation, a Delaware corporation, (each individually referred to as a
"Borrower" and all collectively referred to as "Borrowers"), U.S. Bank National
Association (as Administrative Lender) and the lenders named therein dated as of
January 12, 2001, (as amended, modified or supplemented from time to time, the
"Credit Agreement").  Capitalized terms used herein shall have the respective
meanings assigned to them in the Credit Agreement.

             The undersigned hereby certifies that:

             (1)         the financial statements of Borrowers attached hereto
for the [quarter] [year] ending _________________, ____ were prepared in
accordance with GAAP and fairly present in all material respects Borrowers'
balance sheet as of the end of such [quarter] [year] and income and cash flow
for such [quarter] [year] and year-to-date (subject to normal year end
adjustments and without notes);

             (2)         [no Default existed at any time during such [quarter]
[year]] [no Default existed at any time during such [quarter] [year] except for
the events described below and a detailed statement of the action which
Borrowers [have taken] [propose to take] with respect to each such event is set
forth the description of such event below]; and

             (3)         the calculation demonstrating Borrowers' compliance
with the covenants set forth in Article X is attached hereto.

             Dated:__________, ____.

  Name:

--------------------------------------------------------------------------------

    Chief Financial Officer  

EXHIBIT G
TO
CREDIT AGREEMENT

Assignment and Assumption Agreement

             THIS ASSIGNMENT AND ASSUMPTION AGREEMENT ("Agreement") is entered
into as of ____________, between ___________________ ______________________
("Assignor") and ________________________ ("Assignee").

             WHEREAS, Assignor is a Lender under that certain Credit Agreement
among Monaco Coach Corporation, a Delaware corporation, Royale Coach By Monaco
Corporation, an Indiana corporation, and MCC Acquisition Corporation, a Delaware
corporation, (each individually referred to as "Borrower" and all collectively
referred to as "Borrowers"), U.S. Bank National Association (as Administrative
Lender) and the lenders named therein dated as of January 12, 2001, (as amended,
modified or supplemented from time to time, the "Credit Agreement"). 
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Credit Agreement.

             WHEREAS, it is the intention of Assignor and Assignee that (a)
Assignor assign to Assignee [all] [a portion] of Assignor's rights and
obligations under the Credit Agreement, (b) Assignee assume all such assignment
obligations of Assignor, and (c) Assignor be released from such assigned
obligations.

             NOW, THEREFORE, in consideration of the mutual agreements herein
contained, the parties hereto agree as follows:

             1.          Assignment.  Effective on the Assignment Effective Date
(as defined in Section 3 hereof), Assignor, without recourse and without
representation or warranty (except as expressly provided in Section 6 hereof),
hereby assigns to Assignee the Assigned Rights and Obligations (as defined
below).

             [The "Assigned Rights and Obligations" means all of Assignor's
rights and obligations under the Credit Agreement on the Assignment Effective
Date.]

             [The "Assigned Rights and Obligations" means:  [a $__________
portion] [_________%] of Assignor's share of the Loans, Letter of Credit
Obligations and Total Commitments on the Assignment Effective Date; and all of
Assignor's other rights and obligations under the Credit Agreement that are
attributable to such share.]

             2.          Assumption.  Effective on the Assignment Effective
Date, Assignee hereby accepts the foregoing assignment of, and hereby assumes
from Assignor all of, the Assigned Rights and Obligations.

             3.          Effectiveness.  This Agreement shall become effective
on such date as shall be selected by Assignor (the "Assignment Effective Date"),
which date shall be on or as soon as practicable after the execution and
delivery of counterparts of this Agreement by Assignor, Assignee, Administrative
Lender and Borrowers' Agent on behalf of Borrowers.  Assignor shall promptly
notify Assignee, Administrative Lender and Borrowers' Agent in writing of the
Assignment Effective Date.

             4.          Payments on Assignment Effective Date.  In
consideration of the assignment by Assignor to, and the assumption by Assignee
of, the Assigned Rights and Obligations, on the Assignment Effective Date:  (a)
Assignee shall pay to Assignor the principal amount of all Loans made by
Assignor pursuant to the Credit Agreement that are attributable to the Assigned
Rights and Obligations and outstanding on the Assignment Effective Date; (b)
each of Assignor and Assignee shall pay to the other such amounts (if any) as
are specified in any written agreement or exchange of letters between them; and
(c) Assignee shall pay to Administrative Lender an assignment processing and
recordation fee of $_________.

             5.          Allocation and Payment of Interest and Fees.

             (a)         Administrative Lender shall pay to Assignee all
interest, commitment fees and other amounts not constituting principal that are
paid by or on behalf of Borrowers pursuant to the Loan Documents and are
attributable to the Assigned Rights and Obligations ("Borrower Amounts") which
accrue on and after the Assignment Effective Date.  If Assignor receives or
collects any such Borrower Amounts, Assignor shall promptly pay them to
Assignee.

             (b)        Administrative Lender shall pay to Assignor all Borrower
Amounts that accrue before the Assignment Effective Date.  If Assignee receives
or collects any such Borrower Amounts, Assignee shall promptly pay them to
Assignor.

             6.          Representations and Warranties.

             (a)         Each of Assignor and Assignee represents and warrants
to the other party as follows:

             (i)          it has full power and authority, and has taken all
action necessary, to execute and deliver this Agreement and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
Agreement;

             (ii)         the making and performance of this Agreement and all
documents required to be executed and delivered by it pursuant hereto do not and
will not violate any law or regulation applicable to it;

             (iii)        this Agreement has been duly executed and delivered
by, and constitutes a legal, valid and binding obligation of, it, enforceable in
accordance with its terms; and

             (iv)       all approvals, authorizations or other actions by, or
filings with, any governmental authority necessary for the validity or
enforceability of its obligations under this Agreement have been made or
obtained.

             (b)        Assignor represents and warrants to Assignee that
Assignor owns the Assigned Rights and Obligations, free and clear of all liens
or other encumbrances.

             (c)         Assignee represents and warrants to Assignor as
follows:

             (i)          Assignee has made and shall continue to make its own
independent investigation of the financial condition, affairs and
creditworthiness of Borrowers, and the value of any Collateral now or hereafter
securing any of the obligations, indebtedness, liabilities or undertakings under
the Loan Documents, in connection with Assignee's assumption of the Assigned
Rights and Obligations; and

             (ii)         Assignee has received a copy of the Loan Documents and
such other documents, financial statements and information as Assignee deems
appropriate to make its own credit analysis and decision to enter into this
Agreement.

             7.          No Assignor Responsibility.  Assignor makes no
representation or warranty and assumes no responsibility to Assignee for:

             (a)         the execution by any party other than Assignor, or the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of the Loan Documents;

             (b)        any representations, warranties, recitals or statements
made in the Loan Documents or in any financial statement or other statement,
instrument, report, certificate or any other document made or furnished or made
available by or on behalf of Borrowers to Assignor or Assignee in connection
with the Loan Documents and the transactions contemplated thereby;

             (c)         the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or the existence or possible existence of any default or event of
default under the Loan Documents; or

             (d)        the accuracy or completeness of any information provided
to Assignee, whether by Assignor or by or on behalf of Borrowers.

Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of
Borrowers, or the value of any Collateral, in connection with the assignment of
the Assigned Rights and Obligations hereunder, or to provide Assignee with any
credit or other information with respect thereto, whether coming into Assignor's
possession before the date hereof or at any time or times thereafter.

             8.          Assignee Bound By Credit Agreement.  Effective on the
Assignment Effective Date, Assignee:  (a) shall be deemed to be a party to and
"Lender" under the Credit Agreement; (b) agrees to be bound by the Credit
Agreement to the same extent as it would have been if it had been an original
Lender party thereto; and (c) agrees to perform in accordance with their
respective terms all obligations which are required under the Loan Documents to
be performed by it as a Lender.  Assignee appoints and authorizes Administrative
Lender to take such actions as Administrative Lender on Assignee's behalf and to
exercise such powers under the Loan Documents as are delegated to Administrative
Lender by the terms thereof, together with such powers as are reasonably
incidental thereto.

             9.          Assignor Released From Credit Agreement.  Effective on
the Assignment Effective Date, Assignor shall be released from the Assigned
Rights and Obligations; provided, however, that Assignor shall retain all of its
rights to indemnification under the Loan Documents for any events, acts or
omissions occurring before the Assignment Effective Date.

             [10.       Foreign Withholding.

             (a)         Assignee represents and warrants to Administrative
Lender, Borrowers and Assignor that, under applicable law and treaties, Assignee
is entitled to receive all payments under the Loan Documents and this Agreement
payable to it, without deduction or withholding of any taxes imposed by the
United States or any political subdivision thereof.

             (b)        On or before the Assignment Effective Date, Assignee
shall deliver to each of Borrowers' Agent and Administrative Lender two executed
copies of valid and properly completed:  (i) United States Internal Revenue
Service Form 1001 or 4224 certifying that Assignee is entitled to receive
payments under the Credit Agreement and the Loan Documents payable to it,
without deduction or withholding of any United States federal income taxes; or
(ii) Internal Revenue Service Form W-8 or W-9 establishing an exemption from
United States backup withholding tax.  If any such form is found to be
incomplete or incorrect, or must be replaced (on the same or a successor form)
in order to maintain its effectiveness, Assignee shall execute and deliver to
each of Borrowers' Agent and Administrative Lender two executed copies of a
valid, complete and correct replacement form.]

             [11.]      General.

             (a)         This Agreement constitutes the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
and current understandings and agreements, whether written or oral (other than
with respect to any fees payable as provided in Section 4 hereof).

             (b)        No term or provision of this Agreement may be amended,
waived or terminated orally, but only by an instrument signed by the parties
hereto.

             (c)         This Agreement may be executed in one or more
counterparts.  Each set of executed counterparts shall be an original.  Executed
counterparts may be delivered by facsimile transmission.

             (d)        Assignor may at any time and from time to time grant to
others pursuant to the Loan Documents assignments of or participations in all or
part of Assignor's share of the Loans, Letter of Credit Obligations and Total
Commitments, but not with respect to the Assigned Rights and Obligations.

             (e)         This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Neither Assignor nor Assignee may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the
other.  The preceding sentence shall not limit the right of Assignee to grant to
others assignments of or participations in all or part of the Assigned Rights
and Obligations to the extent permitted by the terms of the Loan Documents.

             (f)         All payments to Assignor or Assignee hereunder shall,
unless otherwise specified by the party entitled thereto, be made in United
States Dollars, in immediately available funds, and to the address or account
specified on the signature pages of this Agreement.  The address of Assignee for
notice purposes under the Credit Agreement shall be as specified on the
signature pages of this Agreement.

             (g)        If any provision of this Agreement is held invalid,
illegal or unenforceable, the remaining provisions hereof will not be affected
or impaired in any way.

             (h)        Each party shall bear its own expenses in connection
with the preparation and execution of this Agreement.

             (i)          This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon.

             IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written.

  ASSIGNOR:        

--------------------------------------------------------------------------------

    By:

--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

          Assignor's Notice Instructions:        

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

    Attn:

--------------------------------------------------------------------------------

    Ref:

--------------------------------------------------------------------------------

    Telephone:

--------------------------------------------------------------------------------

    Facsimile:

--------------------------------------------------------------------------------

          Assignor's Payment Instructions:        

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

    ABA No.

--------------------------------------------------------------------------------

    Account No.

--------------------------------------------------------------------------------

    Attn:

--------------------------------------------------------------------------------

    Ref:

--------------------------------------------------------------------------------

          ASSIGNEE:        

--------------------------------------------------------------------------------

    By:

--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

          Assignee's Notice Instructions:        

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

    Attn:

--------------------------------------------------------------------------------

    Ref:

--------------------------------------------------------------------------------

    Telephone:

--------------------------------------------------------------------------------

    Facsimile:

--------------------------------------------------------------------------------

          Assignee's Payment Instructions:        

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

    ABA No.

--------------------------------------------------------------------------------

    Account No.

--------------------------------------------------------------------------------

    Attn:

--------------------------------------------------------------------------------

    Ref:

--------------------------------------------------------------------------------

          ACKNOWLEDGED AND AGREED:           ADMINISTRATIVE LENDER:        

--------------------------------------------------------------------------------

    By:

--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

 

 

 

 

 